 



EXHIBIT 10.6

     
This Deed to Secure Debt was prepared by,
  This document is
 
  intended
and when recorded should be returned to:
  to be recorded in
 
  Bibb County, GEORGIA

Leila Rachlin, Esq.
White & Case LLP
1155 Avenue of the Americas
New York, New York 10036
(212) 819-8720
1107993-0127
FIRST AMENDED AND RESTATED DEED TO SECURE DEBT, SECURITY AGREEMENT
AND
ASSIGNMENT OF LEASES, RENTS AND PROFITS
made by
R. J. REYNOLDS TOBACCO COMPANY,
as the Grantor,
to
JPMorgan Chase Bank, N.A.,
as Administrative Agent and Collateral Agent for the Secured Creditors,
as the Grantee
NOTE TO CLERK: NO INTANGIBLE RECORDING TAX IS DUE. THIS FIRST AMENDED AND
RESTATED DEED TO SECURE DEBT, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES, RENTS
AND PROFITS SECURES A GUARANTY.
Amended and Restated Deed to Secure Debt — Bibb County, GA

 



--------------------------------------------------------------------------------



 



FIRST AMENDED AND RESTATED DEED TO SECURE DEBT, SECURITY AGREEMENT
AND,
ASSIGNMENT OF LEASES, RENTS AND PROFITS
          THIS FIRST AMENDED AND RESTATED DEED TO SECURE DEBT, SECURITY
AGREEMENT AND, ASSIGNMENT OF LEASES, RENTS AND PROFITS, dated as of July 30,
2004, and as amended and restated as of May 31, 2006 (as so amended and restated
and as the same may be further amended, restated, supplemented and/or otherwise
modified from time to time, this “Deed To Secure Debt”) made by R. J. Reynolds
Tobacco Company, a North Carolina Corporation (and formerly a New Jersey
corporation) (the “Grantor”), having an address at 401 North Main Street,
Winston-Salem, North Carolina 27102 as the Grantor, JPMorgan Chase Bank, N.A.
(together with any successor grantee, the “Grantee”), having an address at 270
Park Avenue, New York, NY 10017, as Administrative Agent and Collateral Agent,
for the benefit of the Secured Creditors (as defined below).
          All capitalized terms used but not otherwise defined herein shall have
the same meanings ascribed to such terms in the Credit Agreement described
below.
W I T N E S S E T H :
          WHEREAS, Reynolds American Inc. (the “Borrower”), the various lending
institutions from time to time party thereto (the “Lenders”), the Grantee, as
Administrative Agent (the “Administrative Agent”), Lehman Commercial Paper Inc.
and Citicorp USA, Inc., as Syndication Agents (the “Syndication Agents”),
General Electric Capital Corporation and Mizuho Corporate Bank, Ltd., as
Documentation Agents (the “Documentation Agents”), Lehman Brothers Inc., J.P.
Morgan Securities Inc., Citigroup Global Markets Inc. and General Electric
Capital Corporation, as Joint Lead Arrangers and Lehman Brothers Inc., J.P.
Morgan Securities Inc. and Citigroup Global Markets Inc., as Joint Bookrunners
(the “Joint Bookrunners”) have entered into a Credit Agreement, dated as of
May 7, 1999, as amended and restated as of November 17, 2000, as further amended
and restated as of May 10, 2002, as further amended and restated as of July 30,
2004 and as further amended and restated as of the date hereof, providing for
the making of Loans to the Borrower and the issuance of, and participation in,
Letters of Credit for the account of the Borrower, in the aggregate principal
amount of up to $2,350,000,000, as more particularly described in Schedule 1
attached hereto and made a part hereof, all as contemplated therein (with
(i) the Lenders, the Swingline Lender, each Letter of Credit Issuer, the
Administrative Agent, the Syndication Agents, the Documentation Agents, the
other Agents and the Collateral Agent being herein collectively called the
“Lender Creditors” and (ii) the term “Credit Agreement” as used herein to mean
the Credit Agreement described above in this paragraph, as the same may be
further amended, modified, extended, renewed, replaced, restated, supplemented
and/or refinanced from time to time, and including any agreement extending the
maturity of, or refinancing or restructuring (including, but not limited to, the
inclusion of additional borrowers or guarantors thereunder or any increase in
the amount borrowed) all or any portion of, the indebtedness under such
agreement or any successor agreement, whether or not with the same agent,
trustee, representative lenders or holders; provided that, with respect to any
agreement providing for the refinancing or replacement of
Amended and Restated Deed to Secure Debt — Bibb County, GA

 



--------------------------------------------------------------------------------



 



indebtedness under the Credit Agreement, such agreement shall only be treated
as, or as part of, the Credit Agreement hereunder if (x) either (A) all
obligations under the Credit Agreement being refinanced or replaced shall be
paid in full at the time of such refinancing or replacement, and all commitments
and letters of credit issued pursuant to the refinanced or replaced Credit
Agreement shall have terminated in accordance with their terms or (B) the
Required Lenders shall have consented in writing to the refinancing or
replacement indebtedness being treated as indebtedness pursuant to the Credit
Agreement, and (y) a notice to the effect that the refinancing or replacement
indebtedness shall be treated as issued under the Credit Agreement shall be
delivered by the Borrower to the Collateral Agent);
          WHEREAS, the Borrower and/or one or more of its Subsidiaries has from
time to time entered into, and/or may in the future from time to time enter
into, one or more agreements or arrangements with JPMCB or any of its affiliates
(even if JPMCB ceases to be a Lender under the Credit Agreement for any reason
(JPMCB and any such affiliate and their respective successors and assigns, each,
a “Credit Card Issuer”)) providing for credit card loans to be made available to
certain employees of the Borrower and/or one or more of its Subsidiaries (each
such agreement or arrangement with a Credit Card Issuer, a “Secured Credit Card
Agreement”);
          WHEREAS, the Borrower and/or one or more of its Subsidiaries has from
time to time entered into, and or may in the future from time to time enter into
or guarantee one or more (i) interest rate protection agreements (including,
without limitation, interest rate swaps, caps, floors, collars and similar
agreements), (ii) foreign exchange contracts, currency swap agreements,
commodity agreements or other similar agreements or arrangements designed to
protect against the fluctuations in currency values and/or (iii) other types of
hedging agreements from time to time (each such agreement or arrangement with a
Hedging Creditor (as hereinafter defined), together with the Existing Interest
Rate Swap Agreement, a “Secured Hedging Agreement”), with any Lender, any
affiliate thereof or a syndicate of financial institutions organized by a Lender
or an affiliate of a Lender (even if any such Lender ceases to be a Lender under
the Credit Agreement for any reason) (any such Lender, affiliate or other such
financial institution that participates therein, together with Calyon (as
counterparty to the Existing Interest Rate Swap Agreement), and in each case
their subsequent successors and assigns, collectively, the “Hedging Creditors”,
and together with the Lender Creditors and each Credit Card Issuer, the “Lender
Secured Creditors”);
          WHEREAS, R.J. Reynolds Tobacco Holdings, Inc., a Wholly-Owned
Subsidiary of the Borrower (“RJRTH”) and the Existing Senior Notes Trustee, on
behalf of the holders of the Existing Senior Notes, have entered into the
Existing Senior Notes Indenture, providing for the issuance of Existing Senior
Notes by RJRTH, with the aggregate principal amount of the Existing Senior Notes
outstanding on the date hereof equaling $1,450,000,000;
          WHEREAS, the Borrower and the New Senior Notes Trustee, on behalf of
the holders of the New Senior Notes, have entered into the New Senior Notes
Indenture, providing for the issuance of New Senior Notes by the Borrower, with
the aggregate principal amount of the New Senior Notes outstanding on the date
hereof equaling $1,650,000,000;
          WHEREAS, the Borrower and the Refinancing Senior Notes Trustee, on
behalf of the holders of the Refinancing Senior Notes, may from time to time
enter into the Refinancing
Amended and Restated Deed to Secure Debt — Bibb County, GA

3



--------------------------------------------------------------------------------



 



Senior Notes Indenture, providing for the issuance of Refinancing Senior Notes
by the Borrower, providing for the issuance from time to time of Refinancing
Senior Notes by the Borrower, with the aggregate principal amount of the
Refinancing Senior Notes outstanding on the date hereof equaling $0;
          WHEREAS, the Grantor is owner of the fee simple title to the Property
(as hereinafter defined), subject to Permitted Liens;
          WHEREAS, pursuant to the Subsidiary Guaranty, the Grantor has
(together with the other Subsidiaries of the Borrower party thereto) jointly and
severally guaranteed to the Lender Secured Creditors the payment when due of the
Guaranteed Obligations (as and to the extent defined in the Subsidiary
Guaranty);
          WHEREAS, the Grantor has guaranteed to the Existing Senior Notes
Creditors the payment when due of principal, premium (if any) and interest on
the Existing Senior Notes;
          WHEREAS, the Grantor has guaranteed to the New Senior Notes Creditors
the payment when due of principal, premium (if any) and interest on the New
Senior Notes;
          WHEREAS, the Grantor may from time to time guarantee to the
Refinancing Senior Notes Creditors the payment when due of principal, premium
(if any) and interest on the Refinancing Senior Notes;
          WHEREAS, pursuant to the Credit Agreement, the Grantor executed and
delivered that certain Deed To Secure Debt, Security Agreement and Assignment of
Leases, Rents and Profits, dated as of July 30, 2004, for the benefit of
JPMorgan Chase Bank as Grantee, as Collateral Agent for the Secured Creditors as
described therein (the “Original Deed To Secure Debt”), which was recorded in
the Records of the Clerk’s Office of Bibb County Superior Court, Georgia (the
“Records”) on August 3, 2004, in Deed Book 6295 at Page 43.
          WHEREAS, the Credit Agreement requires this Deed To Secure Debt be
executed and delivered to the Grantee by the Grantor and the Secured Hedging
Agreements, the Secured Credit Card Agreements, the Existing Senior Notes
Indenture and the New Senior Notes Indenture, require that this Deed To Secure
Debt secure the respective Obligations as provided herein; and
          WHEREAS, the Grantor desires to further amend and restate the Original
Deed To Secure Debt to satisfy the condition in the preceding paragraph and to
secure (and this Deed To Secure Debt shall secure) the following:
     (i) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of the Grantor, now existing or hereafter incurred
under, arising out of or in connection with any Credit Document to which the
Grantor is a party (including, without limitation, indemnities, fees and
interest (including all interest that accrues after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Borrower or any other Credit
Amended and Restated Deed to Secure Debt — Bibb County, GA

4



--------------------------------------------------------------------------------



 



Party at the rate provided for in the respective documentation, whether or not a
claim for post-petition interest is allowed in any such proceeding)) and the due
performance of and compliance by the Grantor with the terms of each such Credit
Document (all such obligations and liabilities under this clause (i), except to
the extent consisting of obligations or liabilities with respect to Secured
Hedging Agreements, being herein collectively called the “Credit Document
Obligations”);
     (ii) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of the Grantor, now existing or hereafter incurred
under, arising out of or in connection with each Secured Credit Card Agreement
(including, all obligations, if any, of the Grantor under the Subsidiary
Guaranty in respect of any Secured Credit Card Agreement), and all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of the
Borrower or any other Credit Party at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding (all such obligations and liabilities under this clause
(ii) being herein collectively called the “Credit Card Obligations”);
     (iii) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of the Grantor, now existing or hereafter incurred
under, arising out of or in connection with each Secured Hedging Agreement
(including, all obligations, if any, of the Grantor under the Subsidiary
Guaranty in respect of any Secured Hedging Agreement), and all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of the
Borrower or any other Credit Party at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding (all such obligations and liabilities under this clause
(iii) being herein collectively called the “Hedging Obligations”);
     (iv) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of the Grantor, now existing or hereinafter incurred
under, arising out of or in connection with each Existing Senior Notes Document
to which it is a party (including all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of the Borrower or any other
Credit Party at the rate provided for in the respective documentation, whether
or not a claim for post-petition interest is allowed in any such proceeding) and
the due performance and compliance by the Grantor with the terms of each such
Existing Senior Notes Document (all such obligations and liabilities under this
clause (iv) being herein collectively called the “Existing Senior Notes
Obligations”);
Amended and Restated Deed to Secure Debt — Bibb County, GA

5



--------------------------------------------------------------------------------



 



     (v) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of the Grantor, now existing or hereinafter incurred
under, arising out of or in connection with each New Senior Notes Document to
which it is a party (including all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Borrower or any other Credit Party
at the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding) and the due
performance and compliance by the Grantor with the terms of each such New Senior
Notes Document (all such obligations and liabilities under this clause (v) being
herein collectively called the “New Senior Notes Obligations”);
     (vi) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of the Grantor now existing or hereinafter incurred
under, arising out of or in connection with each Refinancing Senior Notes
Document to which it is a party (including all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of the Borrower or any other
Credit Party at the rate provided for in the respective documentation, whether
or not a claim for post-petition interest is allowed in any such proceeding) and
the due performance and compliance by the Grantor with the terms of each such
Refinancing Senior Notes Document (all such obligations and liabilities under
this clause (vi) being herein collectively called the “Refinancing Senior Notes
Obligations” and together with the New Senior Notes Obligations, the “RAI Senior
Notes Obligations”);
     (vii) any and all sums advanced by the Grantee in order to preserve the
Property or preserve its lien and security interest in the Property;
     (viii) in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations, or liabilities of the Grantor and/or the Borrower
referred to above after an Event of Default (as hereinafter defined) shall have
occurred and be continuing, all expenses of re-taking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Property,
or of any exercise by the Grantee of its rights hereunder, together with
reasonable attorneys’ fees and disbursements (as set forth in Section 4.09
hereof) and court costs;
     (ix) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 4.10 hereof;
     (x) any and all other indebtedness now owing or which may hereafter be
owing by the Grantor to the Grantee, however and whenever incurred or evidenced,
whether express or implied, direct or indirect, absolute or contingent, or due
or to become due; and
Amended and Restated Deed to Secure Debt — Bibb County, GA

6



--------------------------------------------------------------------------------



 



     (xi) any and all renewals, extensions and modifications of any of the
obligations and liabilities referred to in clauses (i) through (x) above;
all such obligations, liabilities, sums and expenses set forth in clauses
(i) through (xi) above being herein collectively called the “Obligations”,
provided that notwithstanding the foregoing, (i) the Existing Senior Notes
Obligations shall be excluded from the Obligations, to the extent the Existing
Senior Notes Documents do not require the Existing Senior Notes Obligations to
be secured pursuant to this Deed To Secure Debt, (ii) the New Senior Notes
Obligations shall be excluded from the Obligations, to the extent the New Senior
Notes Documents do not require the New Senior Notes Obligations to be secured
pursuant to this Deed To Secure Debt and (iii) the Refinancing Senior Notes
Obligations shall be excluded from the Obligations, to the extent the
Refinancing Senior Notes Documents do not require the Refinancing Senior Notes
Obligations to be secured pursuant to this Deed To Secure Debt.
          NOW, THEREFORE, as security for its Applicable Obligations (as defined
below) and in consideration of the sum of ten dollars ($10.00) and the other
benefits accruing to the Grantor, the receipt and sufficiency of which are
hereby acknowledged, THE GRANTOR HEREBY MORTGAGES, GIVES, GRANTS, BARGAINS,
SELLS, ASSIGNS, TRANSFERS, CONVEYS AND CONFIRMS TO THE GRANTEE AND ITS
SUCCESSORS AND ASSIGNS FOREVER FOR THE BENEFIT OF THE SECURED CREDITORS,
TOGETHER WITH POWER OF SALE (subject to applicable law) all of the Grantor’s
estate, right, title and interest, whether now owned or hereafter acquired,
whether as lessor or lessee and whether vested or contingent, in and to all of
the following:
          A. The land described in Exhibit A hereto, together with all rights,
privileges, franchises and powers related thereto which are appurtenant to said
land or its ownership, including all minerals, oil and gas and other hydrocarbon
substances thereon or therein; waters, water courses, water stock, water rights
(whether riparian, appropriative, or otherwise, and whether or not appurtenant),
sewer rights, shrubs, crops, trees, timber and other emblements now or hereafter
on, under or above the same or any part or parcel thereof (the “Land”);
          B. All buildings, structures, tenant improvements and other
improvements of every kind and description now or hereafter located in or on the
Land, including, but not limited to all machine shops, structures, improvements,
rail spurs, dams, reservoirs, water, sanitary and storm sewers, drainage,
electricity, steam, gas, telephone and other utility facilities, parking areas,
roads, driveways, walks and other site improvements of every kind and
description now or hereafter erected or placed on the Land; and all additions
and betterments thereto and all renewals, alterations, substitutions and
replacements thereof (collectively, the “Improvements”);
          C. All fixtures, attachments, appliances, equipment, machinery,
building materials and supplies, and other tangible personal property, now or
hereafter attached to said Improvements or now or at any time hereafter located
on the Land and/or Improvements including, but not limited to, artwork,
decorations, draperies, furnaces, boilers, oil burners, piping, plumbing,
refrigeration, air conditioning, lighting, ventilation, disposal and sprinkler
systems, elevators, motors, dynamos and all other equipment and machinery,
appliances, fittings and fixtures of every kind located in or used in the
operation of the Improvements, together with any and all replacements or
substitutions thereof and additions thereto, including the proceeds of any
Amended and Restated Deed to Secure Debt — Bibb County, GA

7



--------------------------------------------------------------------------------



 



sale or transfer of the foregoing (hereinafter sometimes collectively referred
to as the “Equipment”);
          D. All surface rights, appurtenant rights and easements, rights of
way, and other rights appurtenant to the use and enjoyment of or used in
connection with the Land and/or the Improvements;
          E. All streets, roads and public places (whether open or proposed) now
or hereafter adjoining or otherwise providing access to the Land, the land lying
in the bed of such streets, roads and public places, and all other sidewalks,
alleys, ways, passages, vaults, water courses, strips and gores of land now or
hereafter adjoining or used or intended to be used in connection with all or any
part of the Land and/or the Improvements;
          F. Any leases, lease guaranties and any other agreements, relating to
the use and occupancy of the Land and/or the Improvements or any portion
thereof, including but not limited to any use or occupancy arrangements created
pursuant to Section 365(h) of he Bankruptcy Code or otherwise in connection with
the commencement or continuance of any bankruptcy, reorganization, arrangement,
insolvency, dissolution, receivership or similar proceedings, or any assignment
for the benefit of creditors, in respect of any tenant or occupant of any
portion of the Land and/or the Improvements (collectively, “Leases”);
          G. All revenues, rents, receipts, income, accounts receivable, issues
and profits of the Property (collectively, “Rents”);
          H. To the extent assignable, all permits, licenses and rights relating
to the use, occupation and operation of the Land and the Improvements, any
business conducted thereon or therein and any part thereof;
          I. All real estate tax refunds payable to the Grantor with respect to
the Land and/or the Improvements, and refunds, credits or reimbursements payable
with respect to bonds, escrow accounts or other sums payable in connection with
the use, development, or ownership of the Land or Improvements;
          J. Any claims or demands with respect to any proceeds of insurance in
effect with respect to the Land and/or the Improvements, including interest
thereon, which the Grantor now has or may hereafter acquire and any and all
awards made for the taking by eminent domain, condemnation or by any
proceedings, transfer or purchase in lieu or in anticipation of the exercise of
said rights, or for a change of grade, or for any other injury to or decrease in
the value of the whole or any part of the Property;
          K. Any zoning lot agreements and air rights and development rights
which may be vested in the Grantor together with any additional air rights or
development rights which have been or may hereafter be conveyed to or become
vested in the Grantor; and
          L. All proceeds and products of the conversion, voluntary or
involuntary, including, without limitation, those from sale, exchange, transfer,
collection, loss, damage,
Amended and Restated Deed to Secure Debt — Bibb County, GA

8



--------------------------------------------------------------------------------



 



disposition, substitution or replacement of any of the foregoing; whether into
cash, liquidated claims or otherwise.
          SAVE AND EXCEPT, HOWEVER, for so long as those certain Macon-Bibb
Industrial Authority Taxable Industrial Development Revenue Bonds (Brown &
Williamson Tobacco Corporation Project), series 1993A in the aggregate principal
amount of $25,000,000, dated as of March 1, 1993 remain outstanding, the rights
of Grantor under and pursuant to that certain Lease Agreement between Macon-Bibb
Industrial Authority and Brown & Williamson Tobacco Corporation (predecessor in
interest to the Grantor), dated as of March 1, 1993 (Series 1993A), recorded in
the Clerk’s Office, Superior Court of Bibb County, Georgia on May 27, 1993 in
Book 2310 at Page 1.
All of the foregoing estates, right, properties and interests hereby conveyed to
the Grantee may be referred to herein as the “Property”. Notwithstanding the
foregoing, (x) the Property that secures the Existing Senior Notes Obligations
shall be limited to Property consisting of any Principal Property (as defined in
the Existing Senior Notes Indenture (in each case as in effect on the date
hereof)) of the Grantor (the “Designated Existing Senior Notes Trust Property”),
all of which Property shall also ratably secure all other Applicable Obligations
of the Grantor, and the Trust Property Proceeds (as defined in Section 4.04(a))
that are to be applied to the Existing Senior Notes Obligations shall be limited
to Trust Property Proceeds resulting from the sale of, and Rents and other
amounts generated by the holding, leasing, management, operation or other use
pursuant to this Deed To Secure Debt of, the Designated Existing Senior Notes
Trust Property, with such Trust Property Proceeds to also be applied ratably to
all other Applicable Obligations of the Grantor and (y) the Property that
secures the RAI Senior Notes Obligations shall be limited to Property consisting
of any Principal Property (as defined in the New Senior Notes Indenture (as in
effect on the date hereof) or the Refinancing Senior Notes Indenture) of the
Grantor (the “Designated RAI Senior Notes Trust Property”, and together with the
Designated Existing Senior Notes Trust Property, the “Limited Trust Property”),
all of which Property shall also ratably secure all other Applicable Obligations
of the Grantor, and the Trust Property Proceeds (as defined in Section 4.04(a))
that are to be applied to the RAI Senior Notes Obligations shall be limited to
Trust Property Proceeds resulting from the sale of, and Rents and other amounts
generated by the holding, leasing, management, operation or other use pursuant
to this Deed To Secure Debt of, the Designated RAI Senior Notes Trust Property,
with such Trust Property Proceeds to also be applied ratably to all other
Applicable Obligations of the Grantor.
“Applicable Obligations” shall mean all of the Obligations; provided that
(x) the Existing Senior Notes Obligations shall be excluded from the Applicable
Obligations of the Grantor to the extent the Existing Senior Notes Documents do
not require the Existing Senior Notes Obligations to be secured pursuant to this
Deed To Secure Debt, (y) the New Senior Notes Obligations shall be excluded from
the Applicable Obligations of the Grantor to the extent the New Senior Notes
Documents do not require the New Senior Notes Obligations to be secured pursuant
to this Deed To Secure Debt, and (z) the Refinancing Senior Notes Obligations
shall be excluded from the Applicable Obligations of the Grantor to the extent
the Refinancing Senior Notes Documents do not require the Refinancing Senior
Notes Obligations to be secured pursuant to this Agreement.
          TO HAVE AND TO HOLD the above granted and described Property unto the
Grantee and to its successors and assigns forever, in fee simple and the Grantor
hereby covenants
Amended and Restated Deed to Secure Debt — Bibb County, GA

9



--------------------------------------------------------------------------------



 



and agrees on behalf of itself and its successors and assigns to warrant and
defend the Property unto the Grantee, its successors and assigns against the
claim or claims of all persons and parties whatsoever.
          PROVIDED, HOWEVER, that if Obligations shall have been paid in cash at
the time and in the manner stipulated in the Secured Debt Agreements and all
other sums payable hereunder and all other indebtedness secured hereby shall
have been paid and all other covenants contained in the Secured Debt Agreements
(as defined below) shall have been performed, then, in such case the Grantee
shall, subject to the provisions of Section 6.19 of this Deed To Secure Debt, at
the request and expense of the Grantor, satisfy this Deed To Secure Debt
(without recourse and without any representation or warranty) and the estate,
right, title and interest of the Grantee in the Property shall cease, and upon
payment to the Grantee of all reasonable costs and expenses incurred for the
preparation of the release hereinafter referenced and all recording costs if
allowed by law, the Grantee shall cancel and surrender the estate and interest
created by this Deed To Secure Debt.
ARTICLE I
REPRESENTATIONS, WARRANTIES, COVENANTS
          1.01 Title to this Property. The Grantor represents and warrants:
(a) it has good and marketable fee title to the Property, free and clear of any
liens and encumbrances, other than Liens permitted under Section 8.03 of the
Credit Agreement (or, after the CA Termination Date (as defined below), the
Credit Agreement as in effect immediately prior to the occurrence of the CA
Termination Date) and any other easements, rights and claims of record
(collectively “Permitted Liens”), and is lawfully seized and possessed of the
Property; (b) this Deed To Secure Debt is a valid first priority security
interest and security title upon the Property subject to the Permitted Liens;
(c) it has full power and authority to encumber the Property in the manner set
forth herein; and (d) there are no defenses or offsets to this Deed To Secure
Debt or to the Obligations which it secures. The Grantor shall preserve such
title and the validity and priority of this Deed To Secure Debt and shall
forever warrant and defend the same to the Grantee and the Grantee’s successors
and assigns against the claims of all persons and parties whatsoever. The
Grantor shall take no action nor shall it fail to take any action which could
result in an impairment of the security interest of this Deed To Secure Debt or
which could form the basis for any Person(s) to claim an interest in the
Property (including, without limitation, any claim for adverse use or possession
or any implied dedication or easement by prescription other than leases
permitted under the Credit Agreement). If any Lien (other than Permitted Liens)
is asserted against the Property, the Grantor shall promptly, at its expense:
(a) provide the Grantee with written notice of such Lien, including information
relating to the amount of the Lien asserted; and (b) pay the Lien in full or
take such other action to cause the Lien to be released, or, so long as the
security interest of this Deed To Secure Debt is not compromised, contest the
same pursuant to the provisions of the Credit Agreement. From and after the
occurrence of an Event of Default, the Grantee may, but shall not be obligated,
to pay any such asserted Lien if not timely paid by the Grantor.
          1.02 Compliance with Law. The Grantor represents and warrants that it
possesses all material certificates, licenses, authorizations, registrations,
permits and/or approvals
Amended and Restated Deed to Secure Debt — Bibb County, GA

10



--------------------------------------------------------------------------------



 



necessary for the ownership, operation, leasing and management of the Property,
including, without limitation, all material environmental permits, all of which
are in full force and effect and not the subject of any revocation proceeding,
undisclosed amendment, release, suspension, forfeiture or the like. The present
and contemplated use and occupancy of the Property does not conflict with or
violate any such certificate, license, authorization, registration, permit or
approval, including, without limitation, any certificate of occupancy which may
have been issued for the Property. The Grantor will not take any action, or fail
to take any required action, so as to compromise or adversely affect the zoning
classification of the Property.
          1.03 Payment and Performance of Obligations. Subject to the terms of
the Secured Debt Agreements, the Grantor shall pay all of the Obligations when
due and payable without offset or counterclaim, and shall observe and comply in
all material respects with all of the terms, provisions, conditions, covenants
and agreements to be observed and performed by it under this Deed To Secure
Debt, the other Credit Documents to which it is a party, the Secured Credit Card
Agreements, the Secured Hedging Agreements, the Existing Senior Notes Documents,
the New Senior Notes Documents and the Refinancing Senior Notes Documents
(collectively, the “Secured Debt Agreements”).
          1.04 Maintenance, Repair, Alterations, Etc. The Grantor will: (i) keep
and maintain the Property, to the extent used in Grantor’s day to day business,
in good condition and repair (normal wear and tear excepted); (ii) make or cause
to be made, as and when necessary, all material repairs, renewals and
replacements, structural and nonstructural, exterior and interior, ordinary and
extraordinary, foreseen and unforeseen which are necessary to so maintain the
Property in Grantor’s reasonable business judgment; (iii) restore any
Improvement, to the extent used in Grantor’s day to day business, which may be
damaged or destroyed so that the same shall be at least substantially equal to
its value, condition and character immediately prior to the damage or
destruction; (iv) not commit or permit any waste or deterioration (normal wear
and tear excepted) of the Property, to the extent used in Grantor’s day to day
business; (v) not permit any material Improvements, to the extent used in
Grantor’s day to day business, to be demolished or substantially altered in any
manner that substantially decreases the value thereof; (vi) promptly pay when
due all claims for labor performed and materials furnished therefor or contest
such claim and; (vii) comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental
authorities having jurisdiction over the Property, as well as comply with the
provisions of any lease, easement or other agreement affecting all or any part
of the Property.
          1.05 Required Insurance; Use of Proceeds. The Grantor will, at its
expense, at all times provide, maintain and keep in force policies of property,
hazard and liability insurance in accordance with Section 7.03 of the Credit
Agreement with respect to the Property, together with statutory workers’
compensation insurance with respect to any work to be performed on or about the
Property. To the extent required under the Credit Agreement, the Grantor shall
give prompt written notice to the Grantee of the occurrence of any material
damage to or material destruction of the Improvements or the Equipment. In the
event of any damage to or destruction of the Property or any part thereof, so
long as a Noticed Event of Default (as defined in Section 3.03(a) hereof) has
not occurred and is not continuing the Grantee will release any interest they
have in the proceeds of any insurance to the Grantor on account of such damage
or destruction and Grantor may use such proceeds for repair restoration
replacement or other business purposes
Amended and Restated Deed to Secure Debt — Bibb County, GA

11



--------------------------------------------------------------------------------



 



as Grantor may reasonably determine. In the event of foreclosure of the security
interest of this Deed To Secure Debt or other transfer of title or assignment of
the Property in extinguishment, in whole or in part, of the Obligations, all
right, title and interest of the Grantor in and to all proceeds then payable
under any policy of insurance required by this Deed To Secure Debt shall inure
to the benefit of and pass to the successor in interest of the Grantor, or the
purchaser or mortgagor of the Property. After the occurrence of an Event of
Default, the Grantee shall be afforded the right to participate in and approve
the settlement of any claim made by the Grantor against the insurance company.
          1.06 Preservation of Property. The Grantor agrees to pay for any and
all reasonable and actual fees, costs and expenses of whatever kind or nature
incurred in connection with the creation, preservation or protection of the
Grantee’s security interest in the Property, including, without limitation, all
fees and taxes in connection with the recording or filing of instruments and
documents in public offices (including stamp and mortgage or intangible
recording taxes or other taxes imposed on the Grantee by virtue of its ownership
of this Deed To Secure Debt), which are imposed upon the recording of this Deed
To Secure Debt or thereafter, all reasonable attorneys’ fees, payment or
discharge of any taxes or Liens upon or in respect of the Property, premiums for
insurance with respect to the Property and all other reasonable fees, costs and
expenses in connection with protecting, maintaining or preserving the Property
and the Grantee’s interest therein, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions, suits or proceedings
arising out of or relating to the Property.
          1.07 Condemnation. Should the Grantor receive any notice that a
material portion of the Property or interest therein may be taken or damaged by
reason of any public improvements or condemnation proceeding or in any other
similar manner (a “Condemnation”), the Grantor, to the extent required under the
Credit Agreement, shall give prompt written notice thereof to the Grantee. In
the event of any Condemnation, after the occurrence and during the continuation
of any Event of Default, the Grantee shall have the right to participate in any
negotiations or litigation and shall have the right to approve any settlement.
So long as no Noticed Event of Default has occurred and is continuing, the
Grantee will release any interest they have in any and all compensation, awards,
damages and proceeds paid to the Grantor or the Borrower on account of such
Condemnation and Grantor may use such compensation awards, damages and proceeds
for repair, restoration, replacement or other business purposes as Grantor may
reasonably determine.
          1.08 Inspections. The Grantor hereby authorizes the Grantee, its
agents, employees and representatives, upon reasonable prior written notice to
the Grantor (except in an emergency or following the occurrence and during the
continuance of any Event of Default, in which case notice shall not be required)
to visit and inspect the Property or any portion(s) thereof, all at such
reasonable times and as often as the Grantee may reasonably request.
          1.09 Transfers. Except as otherwise permitted in accordance with the
terms of the Credit Agreement, no part of the Property or of any legal or
beneficial interest in the Property shall be sold, assigned, conveyed,
transferred or otherwise disposed of (whether voluntarily or involuntarily,
directly or indirectly, by sale of stock or any interest in the Grantor, or by
operation of law or otherwise).
Amended and Restated Deed to Secure Debt — Bibb County, GA

12



--------------------------------------------------------------------------------



 



          1.10 After Acquired Property Interests. Subject to applicable law, all
right, title and interest of the Grantor in and to all extensions, improvements,
betterments, renewals, substitutes and replacements of, and all additions and
appurtenances to, the Property, hereafter acquired by, or released to, the
Grantor or constructed, assembled or placed by the Grantor on the Land, and all
conversions of the security constituted thereby (collectively, “After Acquired
Property Interests”), immediately upon such acquisition, release, construction,
assembling, placement or conversion, as the case may be, and in each such case,
without any further mortgage, conveyance, assignment or other act by the
Grantor, shall become subject to the lien of this Deed To Secure Debt as fully
and completely, and with the same effect, as though now owned by the Grantor and
specifically described in the granting clauses hereof. The Grantor shall execute
and deliver to the Grantee all such other assurances, mortgages, conveyances or
assignments thereof as the Grantee may reasonably require for the purpose of
expressly and specifically subjecting such After Acquired Property Interests to
the lien of this Deed To Secure Debt. The Grantor hereby irrevocably authorizes
and appoints the Grantee as the agent and attorney-in-fact of the Grantor to
execute all such documents and instruments on behalf of the Grantor, which
appointment shall be irrevocable and coupled with an interest, if the Grantor
fails or refuses to do so within ten (10) days after a request therefor by the
Grantee.
ARTICLE II
SECURITY AGREEMENT
          2.01 Grant of Security; Incorporation by Reference. This Deed To
Secure Debt shall, in addition to constituting a security interest on those
portions of the Property classified as real property (including fixtures to the
extent they are real property), constitute a security agreement within the
meaning of the Uniform Commercial Code or within the meaning of the common law
with respect to those parts of the Property classified as personal property
(including fixtures to the extent they are personal property) to the extent a
security interest therein can be created by this Deed To Secure Debt. The
Grantor hereby grants to the Grantee a security interest in and to the following
property whether now owned or hereafter acquired (collectively, the “Secured
Property”) for the benefit of the Grantee to further secure the payment and
performance of its Applicable Obligations:
     (a) Those parts of the Property classified as personal property (including
(i) fixtures to the extent they are personal property and (ii) personal property
and fixtures that are leased, but only to the extent the Grantor can grant to
the Grantee a security interest therein without breaching the terms of such
lease);
     (b) All general intangibles, contract rights, accounts and proceeds arising
from all insurance policies required to be maintained by the Grantor and related
to the Property hereunder;
     (c) All proceeds of any judgment, award or settlement in any condemnation
or eminent domain proceeding in connection with the Property, together with all
general intangibles, contract rights and accounts arising therefrom;
Amended and Restated Deed to Secure Debt — Bibb County, GA

13



--------------------------------------------------------------------------------



 



     (d) All permits, consents and other governmental approvals in connection
with the construction of the Improvements or the operation of the Property, to
the extent any of the same may be assigned, transferred, pledged or subjected to
a security interest;
     (e) All plans and specifications, studies, tests or design materials
relating to the design, construction, repair, alteration or leasing of the
Property, to the extent any of the same may be assigned, transferred, pledged or
subjected to a security interest; and
     (f) All cash and non-cash proceeds of the above-mentioned items.
; provided that notwithstanding the foregoing, Secured Property securing
Existing Senior Notes Obligations and RAI Senior Notes Obligations shall be
limited to Limited Trust Property, as the case may be.
          The provisions contained in the Security Agreement are hereby
incorporated by reference into this Deed To Secure Debt with the same effect as
if set forth in full herein. In the event of a conflict between the provisions
of this Article II and the Security Agreement, the Security Agreement shall
control and govern and the Grantor shall comply therewith.
ARTICLE III
ASSIGNMENT OF LEASES, RENTS AND PROFITS
          3.01 Assignment. The Grantor hereby absolutely, irrevocably and
unconditionally sells, assigns, transfers and conveys to the Grantee all of the
Grantor’s right, title and interest in and to all current and future Leases and
Rents, including those now due, past due, or to become due by virtue of any
Lease or other agreement for the occupancy or use of all or any part of the
Property regardless of to whom the Rents are payable. The Grantor intends that
this assignment of Leases and Rents constitutes a present and absolute
assignment and not an assignment for additional security only. Such assignment
to the Grantee shall not be construed to bind the Grantee to the performance of
any of the covenants, conditions or provisions contained in any such Lease or
otherwise impose any obligation upon the Grantee. The Grantor covenants that the
Grantor will not hereafter collect or accept payment of any Rents more than one
month prior to the due dates of such Rents, and that no payment of any of the
Rents to accrue for any portion of the Property (other than a de minimis amount)
will be waived, released, reduced, discounted or otherwise discharged or
compromised by the Grantor, except as may be approved in writing by the Grantee.
The Grantor agrees that it will not assign any of the Leases or Rents to any
other Person. The Grantee shall have no liability for any loss which may arise
from a failure or inability to collect Rents, proceeds or other payments. The
Grantor shall maintain all security deposits in accordance with applicable law.
          3.02 Revocable License; Agent. Notwithstanding the foregoing, subject
to the terms of this Article III, the Grantee grants to the Grantor a revocable
license to operate and manage the Property and to collect the Rents and hereby
directs each tenant under a Lease to pay such Rents to, or at the direction of,
the Grantor, until such time as the Grantee provides notice to the contrary to
such tenants. The Grantor shall hold the Rents, or a portion thereof sufficient
to
Amended and Restated Deed to Secure Debt — Bibb County, GA

14



--------------------------------------------------------------------------------



 



discharge all current sums due in respect of the Obligations, in trust for the
benefit of the Grantee for use in the payment of such sums.
          3.03 Rents. (a) Upon the occurrence and during the continuance of a
Noticed Event of Default, without the need for notice or demand, the license
granted pursuant to this Article III shall immediately and automatically be
revoked and the Grantee shall immediately be entitled to possession of all
Rents, whether or not the Grantee enters upon or takes control of the Property.
Upon the revocation of such license, the Grantor grants to the Grantee the
right, at its option, to exercise all the rights granted in Section 4.02(a).
Nothing herein contained shall be construed as constituting the Grantee a lender
in possession in the absence of the taking of actual possession of the Property
by the Grantee pursuant to Section 4.02(a). As used herein, a “Noticed Event of
Default” shall mean (i) an Event of Default with respect to the Borrower under
Section 9.05 of the Credit Agreement and (ii) any other Event of Default in
respect of which the Grantee has given the Borrower notice that such Event of
Default constitutes a “Noticed Event of Default”.
          (b) From and after the termination of such license, the Grantor may,
at the Grantee’s direction, be the agent for the Grantee in collection of the
Rents and all of the Rents so collected by the Grantor shall be held in trust by
the Grantor for the sole and exclusive benefit of the Grantee and the Grantor
shall, within one (1) business day after receipt of any Rents, pay the same to
the Grantee to be applied by the Grantee as provided for herein. All Rents
collected shall be applied against all expenses of collection, including,
without limitation, attorneys’ fees, against costs of operation and management
of the Property and against the Obligations, in whatever order or priority as to
any of the items so mentioned as the Grantee directs in its sole and absolute
discretion and without regard to the adequacy of its security. Neither the
demand for or collection of Rents by the Grantee shall constitute any assumption
by the Grantee of any obligations under any Lease or agreement relating thereto.
          (c) Any reasonable funds expended by the Grantee to take control of
and manage the Property and collect the Rents shall become part of the
Obligations secured hereby. Such amounts shall be payable from the Grantor to
the Grantee upon the Grantee’s demand therefor and shall bear interest from the
date of disbursement at the interest rate set forth in Section 1.08(c) of the
Credit Agreement unless payment of interest at such rate would be contrary to
applicable law, in which event such amounts shall bear interest at the highest
rate which may be collected from the Grantor under applicable law.
          3.04 Sale of Property. (a) Upon any sale of any portion of the
Property by or for the benefit of the Grantee pursuant to this Deed To Secure
Debt, the Rents attributable to the part of the Property so sold shall be
included in such sale and shall pass to the purchaser free and clear of any
rights granted herein to the Grantor.
          (b) The Grantor acknowledges and agrees that, upon recordation of this
Deed To Secure Debt, the Grantee’s interest in the Rents shall be deemed to be
fully perfected, “choate” and enforceable against the Grantor and all third
parties, including, without limitation, any debtor in possession or trustee in
any case under title 11 of the United States Code, without the necessity of (i)
commencing a foreclosure action with respect to this Deed To Secure Debt,
(ii) furnishing notice to the Grantor or tenants under the Leases, (iii) making
formal demand for
Amended and Restated Deed to Secure Debt — Bibb County, GA

15



--------------------------------------------------------------------------------



 



the Rents, (iv) taking possession of the Property as a lender-in-possession,
(v) obtaining the appointment of a receiver of the Rents, (vi) sequestering or
impounding the Rents or (vii) taking any other affirmative action.
          3.05 Bankruptcy Provisions. Without limiting the provisions of
Article III hereof or the absolute nature of the assignment of the Rents
hereunder, the Grantor and the Grantee agree that, to the extent that the
assignment of the Rents hereunder is deemed to be other than an absolute
assignment, (a) this Deed To Secure Debt shall constitute a “security agreement”
for purposes of Section 552(b) of the Bankruptcy Code, (b) the security interest
created by this Deed To Secure Debt extends to property of the Grantor acquired
before the commencement of a bankruptcy case and to all amounts paid as Rents
and (c) such security interest shall extend to all Rents acquired by the estate
after the commencement of any bankruptcy case. Without limitation of the
absolute nature of the assignment of the Rents hereunder, to the extent the
Grantor (or the Grantor’s bankruptcy estate) shall be deemed to hold any
interest in the Rents after the commencement of a voluntary or involuntary
bankruptcy case, the Grantor hereby acknowledges and agrees that such Rents are
and shall be deemed to be “cash collateral” under Section 363 of the Bankruptcy
Code.
ARTICLE IV
EVENTS OF DEFAULT AND REMEDIES
          4.01 Events of Default. The occurrence of (i) an “Event of Default”
under and as defined in the Credit Agreement, (ii) any “event of default” under
the Existing Senior Notes Documents, the New Senior Notes Documents or the
Refinancing Senior Notes Documents and (iii) any payment default, after any
applicable grace period, under any Secured Credit Card Agreement or any Secured
Hedging Agreement shall constitute an Event of Default (each, an “Event of
Default”) hereunder.
          4.02 Remedies Upon Default. Upon the occurrence of a Noticed Event of
Default, the Grantee may, in the Grantee’s sole discretion, either itself or by
or through a nominee, assignee or otherwise, to the fullest extent permitted by
law, exercise any or all of the following rights and remedies individually,
collectively or cumulatively:
     (a) either in person or by its agent, with or without bringing any action
or proceeding, or by a receiver appointed by a court and without regard to the
adequacy of its security, (i) enter upon and take possession of the Property or
any part thereof and of all books, records and accounts relating thereto or
located thereon, in its own name or in the name of the Grantor, and do or cause
to be done any acts which it deems necessary or desirable to preserve the value
of the Property or any part thereof or interest therein, collect the income
therefrom or protect the security hereof; (ii) with or without taking possession
of the Property make such repairs, alterations, additions and improvements as
the Grantee deems necessary or desirable and do any and all acts and perform any
and all work which the Grantee deems necessary or desirable to complete any
unfinished construction on the Property; (iii) make, cancel or modify Leases and
sue for or otherwise collect the Rents thereof, including those past due and
unpaid; (iv) make any payment or perform any act which the Grantor has failed to
make or perform hereunder; (v) appear in
Amended and Restated Deed to Secure Debt — Bibb County, GA

16



--------------------------------------------------------------------------------



 



and defend any action or proceeding purporting to affect the security hereof or
the rights or powers of the Grantee; (vi) pay, purchase, contest or compromise
any encumbrance, charge or Lien on the Property; and (vii) take such other
actions as the Grantee deems necessary or desirable;
     (b) commence and maintain one or more actions at law or in equity or by any
other appropriate remedy (i) to protect and enforce the rights of the Grantee
hereunder, including for the specific performance of any covenant or agreement
herein contained (which covenants and agreements the Grantor agrees shall be
specifically enforceable by injunctive or other appropriate equitable remedy),
(ii) to collect any sum then due hereunder, (iii) to aid in the execution of any
power herein granted, or (iv) to foreclose this Deed To Secure Debt in
accordance with Section 4.03 hereof;
     (c) exercise any or all of the remedies available to a secured party under
the Uniform Commercial Code;
     (d) by notice to the Grantor (to the extent such notice is required to be
given under the Credit Documents), but without formal demand, presentment,
notice of intention to accelerate or of acceleration, protest or notice of
protest, all of which are hereby waived by the Grantor, declare all of the
Obligations (except for the Existing Senior Notes Obligations and the RAI Senior
Notes Obligations) secured hereby to be immediately due and payable, and upon
such declaration all of such indebtedness shall become and be immediately due
and payable, anything in this Deed To Secure Debt or any other Credit Documents
to the contrary notwithstanding; and
     (e) exercise any other right or remedy available to the Grantee under the
Secured Debt Agreements.
          4.03 Right of Foreclosure. (a) Upon the occurrence of a Noticed Event
of Default, the Grantee may sell and dispose of the Property at public auction,
at the usual place for conducting sales at the courthouse in the county where
the Property or any part thereof may be located, to the highest bidder for cash,
first advertising the time, terms and place of such sale by publishing a notice
thereof once a week for four consecutive weeks immediately preceding the date of
sale (without regard to the actual number of days) in a newspaper in which
sheriff’s advertisements are published in said county, all other notice being
hereby waived by the Grantor; and the Grantee may thereupon execute and deliver
to the purchaser at said sale a sufficient conveyance of the Property in fee
simple, which conveyance may contain recitals as to the happening of the default
upon which the execution of the power of sale, herein granted, depends, and said
recitals shall be presumptive evidence that all preliminary acts prerequisite to
said sale and deed were in all things duly complied with; and, following the
occurrence and during the continuance of an Event of Default the Grantor hereby
constitutes and appoints the Grantee or its assigns agent and attorney-in-fact
to make such recitals, sale and conveyance, and all of the acts of such
attorney-in-fact are hereby ratified, and the Grantor agrees that such recitals
shall be binding and conclusive upon the Grantor and that the conveyance to be
made by the Grantee, or its assigns (and in the event of deed in lieu of
foreclosure, then as to such conveyance) shall be effectual to bar all right,
title and interest, equity of redemption, including all statutory redemption,
homestead, dower, curtesy and all other exemptions of the Grantor, or its
successors
Amended and Restated Deed to Secure Debt — Bibb County, GA

17



--------------------------------------------------------------------------------



 



in interest, in and to said Property; and the Grantor agrees that in case of a
sale, as herein provided, the Grantor or any person in possession under the
Grantor shall then become and be tenants holding over, and shall forthwith
deliver possession to the purchaser at such sale, or be summarily dispossessed
in accordance with the provisions of law applicable to tenants holding over; the
power and agency hereby granted are coupled with an interest and are irrevocable
by dissolution, insolvency, death or otherwise, and are in addition to any and
all other remedies which the Grantee may have at law or in equity. Any portion
of the Property sold pursuant to this Deed to Secure Debt may, to the extent
permitted by applicable law, be sold in one parcel as an entirety, or in such
parcels and in such manner or order as the Grantee in its sole discretion, may
elect, to the maximum extent permitted by the laws of the State of Georgia. One
or more exercises of the powers herein granted shall not extinguish or exhaust
the power unless the Obligations are paid in full in cash or the Property is
sold. At any such sale, the Grantee, its agents, representatives, successors, or
assigns may bid for and acquire, as purchaser, the Property or any part thereof.
          (b) To the fullest extent permitted by law, any foreclosure of this
Deed To Secure Debt and any other transfer of all or any part of the Property in
extinguishment of all or any part of the Obligations may, at the Grantee’s
option, be subject to any or all Leases of all or any part of the Property and
the rights of tenants under such Leases. No failure to make any such tenant a
defendant in any foreclosure proceedings or to foreclose or otherwise terminate
any such Lease and the rights of any such tenant in connection with any such
foreclosure or transfer shall be, or be asserted to be, a defense or hindrance
to any such foreclosure or transfer or to any proceedings seeking collection of
all or any part of the Obligations (including, without limitation, any
deficiency remaining unpaid after completion of any such foreclosure or
transfer).
          (c) It is agreed and understood that (x) this Deed To Secure Debt may
be enforced only by the action of the Grantee acting upon the instructions of
the Required Lenders or, if the CA Termination Date has occurred, the holders of
a majority of the outstanding principal amount of all remaining Obligations,
provided that if prior to the CA Termination Date a payment default with respect
to at least $300,000,000 principal amount in the aggregate of Existing Senior
Notes, New Senior Notes and/or Refinancing Senior Notes has continued for at
least 180 days (and such defaulted payment has not been received pursuant to a
drawing under any letter of credit), the holders of a majority of the
outstanding principal amount of the Indebtedness subject to such payment default
or defaults can direct the Grantee to commence and continue enforcement of the
security interest created hereunder, which the Grantee shall comply with subject
to receiving any indemnity which it reasonably requests, provided further, that
the Grantee shall thereafter comply only with the directions of the Required
Lenders as to carrying out such enforcement so long as such directions are not
adverse to the aforesaid directions of the holders of Indebtedness subject to
such payment default or defaults, and (y) no other Secured Creditor shall have
any right individually to seek to enforce or to enforce this Deed To Secure Debt
or to realize upon the security to be granted hereby, it being understood and
agreed that such rights and remedies shall be exercised exclusively by the
Grantee for the benefit of the Secured Creditors as their interest may appear
upon the terms of this Deed To Secure Debt and the other Secured Debt
Agreements.
          4.04 Application of Proceeds. (a) To the fullest extent permitted by
law, the proceeds of any sale of, and the Rents and other amounts generated by
the holding, leasing,
Amended and Restated Deed to Secure Debt — Bibb County, GA

18



--------------------------------------------------------------------------------



 



management, operation or other use of, each item of the Property pursuant to
this Deed To Secure Debt (the “Trust Property Proceeds”) shall be applied by the
Grantee (or the receiver, if one is appointed) as follows:
          (i) first, to the payment of all Obligations owing to the Grantee of
the type described in clauses (vii), (viii), (ix), (x) and (xi) of the
definition of Obligations herein;
          (ii) second, to the extent Trust Property Proceeds of Property remain
after the application pursuant to preceding clause (i), an amount equal to the
outstanding Applicable Obligations secured by such item of Property shall be
paid to the Secured Creditors as their interests may appear, with (x) each
Secured Creditor receiving an amount equal to its outstanding Applicable
Obligations secured by such item of Property or, if the proceeds are
insufficient to pay in full all such Applicable Obligations, its Pro Rata Share
of the amount so remaining to be distributed and (y) in the case of the Credit
Document Obligations, the Existing Senior Notes Obligations, the New Senior
Notes Obligations and the Refinancing Senior Notes Obligations included in such
Applicable Obligations, any such amount to be applied (1) first to the payment
of interest in respect of the unpaid principal amount of Loans, Existing Senior
Notes, New Senior Notes or Refinancing Senior Notes, as the case may be, (2)
second to the payment of principal of Loans, Existing Senior Notes, New Senior
Notes or Refinancing Senior Notes, as the case may be, and (3) third to the
other Credit Document Obligations, Existing Senior Notes Obligations, New Senior
Notes Obligations or Refinancing Senior Notes Obligations, as the case may be;
and
          (iii) third, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) and (ii) to the Grantor or, to the extent
directed by the Grantor or a court of competent jurisdiction, to whomever may be
lawfully entitled to receive such surplus.
          (b) For purposes of this Agreement, “Pro Rata Share” shall mean when
calculating a Secured Creditor’s portion of any distribution or amount pursuant
to clause (a) above, the amount (expressed as a percentage) equal to a fraction
the numerator of which is the then outstanding amount of the relevant Applicable
Obligations secured by the relevant item of Property owed such Secured Creditor
and the denominator of which is the then outstanding amount of all relevant
Applicable Obligations secured by the relevant item of Property.
          (c) All payments required to be made to the (i) Lender Creditors
hereunder shall be made to the Administrative Agent for the account of the
respective Lender Creditors, (ii) Credit Card Issuers hereunder shall be made to
the Credit Card Issuer(s) under the applicable Secured Credit Card Agreement,
(iii) Hedging Creditors hereunder shall be made to the paying agent under the
applicable Secured Hedging Agreement or, in the case of Secured Hedging
Agreements without a paying agent, directly to the applicable Hedging Creditors,
(iv) Existing Senior Notes Creditors hereunder shall be made to the Existing
Senior Notes Trustee for the account of the respective Existing Senior Notes
Creditors, (v) New Senior Notes Creditors hereunder shall be made to the New
Senior Notes Trustee for the account of the respective New Senior Notes
Creditors and (vi) Refinancing Senior Notes Creditors hereunder shall be made to
Amended and Restated Deed to Secure Debt — Bibb County, GA

19



--------------------------------------------------------------------------------



 



the Refinancing Senior Notes Trustee for the account of the respective
Refinancing Senior Notes Creditors.
          (d) For purposes of applying payments received in accordance with this
Section 4.04, the Grantee shall be entitled to rely upon (i) the Administrative
Agent for a determination of the outstanding Credit Document Obligations,
(ii) any Credit Card Issuer for a determination of the outstanding Credit Card
Obligations owed to such Credit Card Issuer, (iii) upon any Hedging Creditor for
a determination of the outstanding Hedging Obligations owed to such Hedging
Creditor, (iv) the Existing Senior Notes Trustee for a determination of the
outstanding Existing Senior Notes Obligations, (v) the New Senior Notes Trustee
for a determination of the outstanding New Senior Notes Obligations and (vi) the
Refinancing Senior Notes Trustee for a determination of the outstanding
Refinancing Senior Notes Obligations. Unless it has actual knowledge (including
by way of written notice from a Secured Creditor) to the contrary, the
Administrative Agent under the Credit Agreement, in furnishing information
pursuant to the preceding sentence, and the Grantee, in acting hereunder, shall
be entitled to assume that no Credit Document Obligations other than principal,
interest and regularly accruing fees are owing to any Lender Creditor.
          (e) It is understood and agreed that the Grantor shall remain liable
to the extent of any deficiency between (x) the amount of the Obligations for
which it is responsible directly or as a guarantor that are satisfied with
proceeds of the Property and (y) the aggregate outstanding amount of such
Obligations.
          4.05 Appointment of Receiver. Upon the occurrence and during the
continuance of a Noticed Event of Default, the Grantee as a matter of strict
right and without notice to the Grantor or anyone claiming under the Grantor,
and without regard to the adequacy or the then value of the Property or the
interest of the Grantor therein or the solvency of any party bound for payment
of the Obligations, shall have the right to apply to any court having
jurisdiction to appoint a receiver or receivers of the Property, and the Grantor
hereby irrevocably consents to such appointment and waives notice of any
application therefor. Any such receiver or receivers shall have all the usual
rights, powers and duties of receivers in like or similar cases and all the
rights, powers and duties of the Grantee in case of entry as provided in
Section 4.02 hereof, including but not limited to the full power to rent,
maintain and otherwise operate the Property upon such terms as are approved by
the court and shall continue as such and exercise all such powers until the date
of confirmation of sale of the Property unless such receivership is sooner
terminated.
          4.06 Exercise of Rights and Remedies. The entering upon and taking
possession of the Property, the collection of any Rents and the exercise of any
of the rights contained in this Article IV, shall not, alone, cure or waive any
Event of Default or notice of default hereunder or invalidate any act done in
response to such Event of Default or pursuant to such notice of default and,
notwithstanding the continuance in possession of the Property or the collection,
receipt and application of Rents, the Grantee shall be entitled to exercise
every right provided for herein or in the Secured Debt Agreements, or at law or
in equity upon the occurrence of any Event of Default.
Amended and Restated Deed to Secure Debt — Bibb County, GA

20



--------------------------------------------------------------------------------



 



          4.07 Remedies Not Exclusive. The Grantee shall be entitled to enforce
payment and performance of the Obligations and to exercise all rights and powers
under this Deed To Secure Debt or other agreement or any laws now or hereafter
in force, notwithstanding that some or all of the Obligations may now or
hereafter be otherwise secured, whether by mortgage, deed of trust, security
deed, pledge, lien, assignment or otherwise. Neither the acceptance of this Deed
To Secure Debt nor its enforcement, whether by court action or pursuant to the
powers herein contained, shall prejudice or in any manner affect the Grantee’s
right to realize upon or enforce any other security now or hereafter held by the
Grantee, it being agreed that the Grantee shall be entitled to enforce this Deed
To Secure Debt and any other security now or hereafter held by the Grantee in
such order and manner as it may in its absolute and sole discretion and election
determine. No remedy herein conferred upon or reserved to the Grantee is
intended to be exclusive of any other remedy herein or in any of the other
Secured Debt Agreements or by law provided or permitted, but each shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute. Every power or remedy
to which the Grantee is entitled may be exercised, concurrently or
independently, from time to time and as often as may be deemed expedient by the
Grantee, and the Grantee may pursue inconsistent remedies. No delay or omission
of the Grantee to exercise any right or power accruing upon any Event of Default
shall impair any right or power or shall be construed as a waiver of any Event
of Default or any acquiescence therein. If the Grantee shall have proceeded to
invoke any right or remedy hereunder or under any other Secured Debt Agreement,
and shall thereafter elect to discontinue or abandon it for any reason, the
Grantee shall have the unqualified right to do so and, in such an event, the
rights and remedies of the Grantee shall continue as if such right or remedy had
never been invoked, but no such discontinuance or abandonment shall waive any
Event of Default which may then exist or the right of the Grantee thereafter to
exercise any right or remedy under the Secured Debt Agreements for such Event of
Default.
          4.08 WAIVER OF REDEMPTION, NOTICE, MARSHALLING, ETC. NOTWITHSTANDING
ANYTHING HEREIN CONTAINED TO THE CONTRARY, TO THE EXTENT PERMITTED BY LAW, THE
GRANTOR ACKNOWLEDGING THAT IT IS AWARE OF AND HAS HAD THE ADVICE OF COUNSEL OF
ITS CHOICE WITH RESPECT TO ITS RIGHTS HEREUNDER; (A) WILL NOT (I) AT ANY TIME
INSIST UPON, OR PLEAD, OR IN ANY MANNER WHATSOEVER, CLAIM OR TAKE ANY BENEFIT OR
ADVANTAGE OF ANY STAY OR EXTENSION OR MORATORIUM LAW, PRESENT OR FUTURE STATUTE
OF LIMITATIONS, ANY LAW RELATING TO THE ADMINISTRATION OF ESTATES OF DECEDENTS,
APPRAISEMENT, VALUATION, REDEMPTION, STATUTORY RIGHT OF REDEMPTION, OR THE
MATURING OR DECLARING DUE OF THE WHOLE OR ANY PART OF THE OBLIGATIONS, NOTICE OF
INTENTION OF SUCH MATURING OR DECLARING DUE, OTHER NOTICE (WHETHER OF DEFAULTS,
ADVANCES, THE CREATION, EXISTENCE, EXTENSION OR RENEWAL OF ANY OF THE
OBLIGATIONS OR OTHERWISE, EXCEPT FOR RIGHTS TO NOTICES EXPRESSLY GRANTED HEREIN
OR IN THE SECURED DEBT AGREEMENTS), SUBROGATION, ANY SET-OFF RIGHTS, HOMESTEAD
OR ANY OTHER EXEMPTIONS FROM EXECUTION OR SALE OF THE PROPERTY OR ANY PART
THEREOF, WHEREVER ENACTED, NOW OR AT ANY TIME HEREAFTER IN FORCE, WHICH MAY
AFFECT THE COVENANTS AND TERMS OF PERFORMANCE OF THIS DEED TO SECURE DEBT, OR
(II) CLAIM, TAKE OR INSIST UPON ANY BENEFIT
Amended and Restated Deed to Secure Debt — Bibb County, GA

21



--------------------------------------------------------------------------------



 



OR ADVANTAGE OF ANY LAW NOW OR HEREAFTER IN FORCE PROVIDING FOR THE VALUATION OR
APPRAISAL OF THE PROPERTY OR ANY PART THEREOF, PRIOR TO ANY SALE OR SALES
THEREOF WHICH MAY BE MADE PURSUANT TO ANY PROVISION HEREOF, OR PURSUANT TO THE
DECREE, JUDGMENT OR ORDER OF ANY COURT OF COMPETENT JURISDICTION; OR (III) AFTER
ANY SUCH SALE OR SALES, CLAIM OR EXERCISE ANY RIGHT UNDER ANY STATUTE HERETOFORE
OR HEREAFTER ENACTED TO REDEEM THE PROPERTY SO SOLD OR ANY PART THEREOF; AND (B)
COVENANTS NOT TO HINDER, DELAY OR IMPEDE THE EXECUTION OF ANY POWER HEREIN
GRANTED OR DELEGATED TO THE GRANTEE, BUT TO SUFFER AND PERMIT THE EXECUTION OF
EVERY POWER AS THOUGH NO SUCH LAW OR LAWS HAD BEEN MADE OR ENACTED. THE GRANTOR,
FOR ITSELF AND ALL WHO MAY CLAIM UNDER IT, WAIVES, TO THE EXTENT THAT IT
LAWFULLY MAY, ALL RIGHT TO HAVE THE PROPERTY MARSHALLED UPON ANY FORECLOSURE
HEREOF.
          4.09 Expenses of Enforcement. In connection with any action to enforce
any remedy of the Grantee under this Deed To Secure Debt, the Grantor agrees to
pay all costs and expenses which may be paid or incurred by or on behalf of the
Grantee, including, without limitation, reasonable attorneys’ fees, receiver’s
fees, appraiser’s fees, outlays for documentary and expert evidence,
stenographer’s charges, publication costs, and costs (which may be estimated as
to items to be expended after entry of the decree) of procuring all such
abstracts of title, title searches and examinations, title insurance policies
and similar data and assurances with respect to title and value as the Grantee
may deem necessary or desirable, and neither the Grantee nor any other Person
shall be required to accept tender of any portion of the Obligations unless the
same be accompanied by a tender of all such expenses, costs and commissions. All
of the costs and expenses described in this Section 4.09, and such expenses and
fees as may be incurred in the protection of the Property and the maintenance of
the Lien of this Deed To Secure Debt, including the reasonable fees of any
attorney employed by the Grantee in any litigation or proceeding, including
appellate proceedings, affecting this Deed To Secure Debt or the
Property(including, without limitation, the occupancy thereof or any
construction work performed thereon), including probate and bankruptcy
proceedings, or in preparation for the commencement or defense of any proceeding
or threatened suit or proceeding whether or not an action is actually commenced,
shall be immediately due and payable by the Grantor, with interest thereon at
the rate of interest set forth in the Secured Debt Agreements and shall be part
of the Obligations secured by this Deed To Secure Debt.
          4.10 Indemnity. (a) The Grantor agrees to indemnify, reimburse and
hold the Grantee, each other Secured Creditor and their respective successors,
permitted assigns, employees, agents and servants (hereinafter in this
Section 4.10 referred to individually, as “Indemnitee,” and collectively as
“Indemnitees”) harmless from any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, suits, judgments and any and all
reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) (for the purposes of this Section 4.10 the foregoing are collectively
called “expenses”) of whatsoever kind and nature imposed on, asserted against or
incurred by any of the Indemnitees in any way relating to or arising out of this
Deed To Secure Debt, or the documents executed in connection herewith or in any
other way connected with the enforcement of any of the terms of, or the
Amended and Restated Deed to Secure Debt — Bibb County, GA

22



--------------------------------------------------------------------------------



 



preservation of any rights hereunder, or in any way relating to or arising out
of the ownership, lease, financing, possession, operation, condition, sale or
other disposition, or use of the Property, the violation of the laws of any
country, state or other governmental body or unit, any tort (including, without
limitation, claims arising or imposed under the doctrine of strict liability, or
for or on account of injury to or the death of any Person (including any
Indemnitee), or property damage), or contract claim; provided that no Indemnitee
shall be indemnified pursuant to this Section 4.10(a) for expenses, losses,
damages or liabilities to the extent caused by the gross negligence or wilful
misconduct of such Indemnitee. The Grantor agrees that upon written notice by
any Indemnitee of the assertion of such a liability, obligation, loss, damage,
penalty, claim, demand, action, judgment or suit, the Grantor shall assume full
responsibility for the defense thereof. Each Indemnitee agrees to use its best
efforts to promptly notify the Grantor of any such assertion of which such
Indemnitee has knowledge.
          (b) Without limiting the application of Section 4.10(a), the Grantor
jointly and severally agrees to pay, indemnify and hold each Indemnitee harmless
from and against any loss, costs, damages and expenses which such Indemnitee may
suffer, expend or incur in consequence of or growing out of any material
misrepresentation by Grantor in this Deed To Secure Debt, or in any statement or
writing contemplated by or made or delivered pursuant to or in connection with
this Deed To Secure Debt.
          (c) If and to the extent that the obligations of the Grantor under
this Section 4.10 are unenforceable for any reason, the Grantor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.
          4.11 Indemnity Obligations Secured by Collateral; Survival. Any
amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Obligations secured by the Property. The
indemnity obligations of the Grantor contained in Sections 4.09 and 4.10 shall
continue in full force and effect notwithstanding the full payment of all of the
Notes issued under the Credit Agreement, the termination of all Secured Hedging
Agreements, the full payment of all Existing Senior Notes issued under the
Existing Senior Notes Indenture, the full payment of all New Senior Notes issued
under the New Senior Notes Indenture, the full payment of all Refinancing Senior
Notes issued under the Refinancing Senior Notes Indenture and the payment of all
of the other Obligations and notwithstanding the discharge thereof.
ARTICLE V
ADDITIONAL COLLATERAL
          5.01 Additional Collateral. (a) The Grantor acknowledges and agrees
that its Applicable Obligations are secured by the Property and various other
collateral including, without limitation, at the time of execution of this Deed
To Secure Debt certain personal property of the Grantor described in the Credit
Documents. The Grantor specifically acknowledges and agrees that the Property,
in and of itself, if foreclosed or realized upon would
Amended and Restated Deed to Secure Debt — Bibb County, GA

23



--------------------------------------------------------------------------------



 



not be sufficient to satisfy the outstanding amount of the Obligations.
Accordingly, the Grantor acknowledges that it is in the Grantor’s contemplation
that the other collateral pledged to secure the Applicable Obligations may be
pursued by the Grantee in separate proceedings in the various States, counties
and other countries where such collateral may be located and additionally that
the Grantor liable for payment of the Obligations will remain liable for any
deficiency judgments in addition to any amounts the Grantee may realize on sales
of other property or any other collateral given as security for the Obligations.
Specifically, and without limitation of the foregoing, it is agreed that it is
the intent of the parties hereto that in the event of a foreclosure of this Deed
To Secure Debt, the Indebtedness evidencing the Obligations shall not be deemed
merged into any judgment of foreclosure, but rather shall remain outstanding. It
is the further intent and understanding of the parties that the Grantee,
following a Noticed Event of Default, may pursue all of its collateral with the
Obligations remaining outstanding and in full force and effect notwithstanding
any judgment of foreclosure or any other judgment which the Grantee may obtain.
          (b) The Grantor acknowledges and agrees that the Property and the
property which may from time to time be encumbered by the other Secured Debt
Agreements may be located in more than one State or country and therefore the
Grantor waives and relinquishes any and all rights it may have, whether at law
or equity, to require the Grantee to proceed to enforce or exercise any rights,
powers and remedies it may have under the Secured Debt Agreements in any
particular manner, in any particular order, or in any particular State or other
jurisdiction. Furthermore, the Grantor acknowledges and agrees that the Grantee
shall be allowed to enforce payment and performance of the Obligations and to
exercise all rights and powers provided under this Deed To Secure Debt, or the
other Secured Debt Agreements or under any provision of law, by one or more
proceedings, whether contemporaneous, consecutive or both in any one or more
States in which the security is located. Neither the acceptance of this Deed To
Secure Debt, or any Credit Document nor its enforcement in one State, whether by
court action, power of sale, or otherwise, shall prejudice or in any way limit
or preclude enforcement of the Credit Documents through one or more additional
proceedings, in that State or in any other State or country.
          (c) The Grantor further agrees that any particular remedy or
proceeding, including, without limitation, foreclosure through court action (in
a state or federal court) or power of sale, may be brought and prosecuted in the
local or federal courts of any one or more States as to all or any part of the
Property or the property encumbered by the Secured Debt Agreements wherever
located, without regard to the fact that any one or more prior or
contemporaneous proceedings have been situated elsewhere with respect to the
same or any other part of the Property and the property encumbered by the
Secured Debt Agreements.
          (d) The Grantee may resort to any other security held by the Grantee
for the payment of the Obligations in such order and manner as the Grantee may
elect.
          (e) Notwithstanding anything contained herein to the contrary, the
Grantee shall be under no duty to the Grantor or others, including, without
limitation, the holder of any junior, senior or subordinate mortgage on the
Property or any part thereof or on any other security held by the Grantee, to
exercise or exhaust all or any of the rights, powers and remedies available to
the Grantee.
Amended and Restated Deed to Secure Debt — Bibb County, GA

24



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS
          6.01 Governing Law. The provisions of this Deed To Secure Debt
regarding the creation, perfection and enforcement of the liens and security
interests herein granted shall be governed by and construed under the laws of
the state in which the Property is located. All other provisions of this Deed To
Secure Debt shall be governed by the laws of the State of New York (including,
without limitation, Section 5-1401 of the General Obligations Law of the State
of New York), without regard to choice of laws provisions.
          6.02 Limitation on Interest. It is the intent of the Grantor and the
Grantee in the execution of this Deed To Secure Debt and all other instruments
evidencing or securing the Obligations to contract in strict compliance with
applicable usury laws. In furtherance thereof, the Grantee and the Grantor
stipulate and agree that none of the terms and provisions contained in this Deed
To Secure Debt shall ever be construed to create a contract for the use,
forbearance or retention of money requiring payment of interest at a rate in
excess of the maximum interest rate permitted to be charged by relevant law. If
this Deed To Secure Debt or any other instrument evidencing or securing the
Obligations violates any applicable usury law, then the interest rate payable in
respect of the Loans shall be the highest rate permissible by law.
          6.03 Notices. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telex, facsimile
transmission or cable communications) and mailed, telegraphed, telexed,
telecopied, cabled or delivered (including by way of overnight courier):

         
 
  (i)   if to the Grantor, at;
 
       
 
      R. J. Reynolds Tobacco Company
 
      401 North Main Street,
 
      Winston-Salem, North Carolina 27102
 
       
 
  (ii)   if to the Grantee, at:
 
       
 
      JPMorgan Chase Bank, N.A.
 
      270 Park Avenue
 
      New York, New York 10017
 
      Attn.: Raju Nanoo
 
      Tel. No.: 212-270-2272
 
      Fax. No.: 212-270-5120

     (iii) if to any Lender (other than the Grantee), at such address as such
Lender shall have specified in the Credit Agreement;
     (iv) if to any Credit Card Issuer, at such address as such Credit Card
Issuer shall have specified in writing to the Grantor and the Grantee;
Amended and Restated Deed to Secure Debt — Bibb County, GA

25



--------------------------------------------------------------------------------



 



     (v) if to any Hedging Creditor, at such address as such Hedging Creditor
shall have specified in writing to the Grantor and the Grantee;
     (vi) if to any Existing Senior Notes Creditor, at such address of the
Existing Senior Notes Trustee as the Existing Senior Notes Trustee shall have
specified in writing to the Grantor and the Grantee;
     (vii) if to any New Senior Notes Creditor, at such address of the New
Senior Notes Trustee as the New Senior Notes Trustee shall have specified in
writing to the Grantor and the Grantee;
     (viii) if to any Refinancing Senior Notes Creditor, at such address of the
Refinancing Senior Notes Trustee as the Refinancing Senior Notes Trustee shall
have specified in writing to the Grantor and the Grantee;
or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. Except as
otherwise expressly provided herein, all such notices and communications shall
be deemed to have been duly given or made (i) in the case of any Secured
Creditor, when received and (ii) in the case of the Grantor, when delivered to
the Grantor in any manner required or permitted hereunder.
          6.04 Captions. The captions or headings at the beginning of each
Article and Section hereof are for the convenience of the parties and are not a
part of this Deed To Secure Debt.
          6.05 Amendment. None of the terms and conditions of this Deed To
Secure Debt may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Grantor and the Grantee (with the consent
of (x) if prior to the CA Termination Date, the Required Lenders or, to the
extent required by Section 12.12 of the Credit Agreement, all of the Lenders and
(y) if on and after the CA Termination Date, the holders of at least a majority
of the outstanding principal amount of the Obligations remaining outstanding),
provided that (i) no such change, waiver, modification or variance shall be made
to Section 4.04 hereof or this Section 6.05 without the consent of each Secured
Creditor adversely affected thereby and (ii) that any change, waiver,
modification or variance affecting the rights and benefits of a single Class of
Secured Creditors (and not all Secured Creditors in a like or similar manner)
shall require the written consent of the Requisite Creditors of such Class of
Secured Creditors. For the purpose of this Agreement, the term “Class” shall
mean each class of Secured Creditors, i.e., whether (1) the Lender Creditors as
holders of the Credit Document Obligations, (2) the Credit Card Issuers as
holders of the Credit Card Obligations, (3) the Hedging Creditors as holders of
the Hedging Obligations, (4) the Existing Senior Notes Creditors as holders of
the Existing Senior Notes Obligations, (5) the New Senior Notes Creditors as
holders of the New Senior Notes Obligations and (6) the Refinancing Senior Notes
Creditors as holders of the Refinancing Senior Notes Obligations. For the
purpose of this Agreement, the term “Requisite Creditors” of any Class shall
mean each of (1) with respect to each of the Credit Document Obligations, the
Required Lenders, (2) with respect to the Credit Card Obligations, the holders
of at least a majority of all Credit Card Obligations outstanding from time to
time, (3) with respect to the Hedging Obligations, the holders of at least a
majority of all Secured Hedging Obligations
Amended and Restated Deed to Secure Debt — Bibb County, GA

26



--------------------------------------------------------------------------------



 



outstanding from time to time, (4) with respect to the Existing Senior Notes
Obligations, the holders of at least a majority of the outstanding principal
amount of the Existing Senior Notes, (5) with respect to the New Senior Notes
Obligations, the holders of at least a majority of the outstanding principal
amount of the New Senior Notes and (6) with respect to the Refinancing Senior
Notes Obligations, the holders of at least a majority of the outstanding
principal amount of the Refinancing Senior Notes.
          6.06 Obligations Absolute. The Obligations of the Grantor hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by, (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of the Grantor; (b) any
exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Deed To Secure Debt, any other Credit
Document or any other Secured Debt Agreement, except as specifically set forth
in a waiver granted pursuant to Section 6.05 hereof; or (c) any amendment to or
modification of any Credit Document or any other Secured Debt Agreement, except
as specifically set forth in a waiver granted pursuant to Section 6.05 hereof,
or any security for any of the Obligations; whether or not the Grantor shall
have notice or knowledge of any of the foregoing.
          6.07 Further Assurances. The Grantor shall, upon the request of the
Grantee and at the expense of the Grantor: (a) promptly correct any defect,
error or omission which may be discovered in the contents of this Deed To Secure
Debt or any UCC financing statements filed in connection herewith; (b) promptly
execute, acknowledge, deliver and record or file such further instruments
(including, without limitation, further mortgages, deeds to secure debt,
security deeds, security agreements, financing statements, continuation
statements and assignments of rents or leases) and promptly do such further acts
as may be necessary, desirable or proper to carry out more effectively the
purposes of this Deed To Secure Debt and to subject to the security interests
hereof any property intended by the terms hereof to be covered hereby, including
specifically, but without limitation, any renewals, additions, substitutions,
replacements or appurtenances to the Property; and (c) promptly execute,
acknowledge, deliver, procure and record or file any document or instrument
(including specifically any financing statement) deemed advisable by the Grantee
to protect, continue or perfect the security interests hereunder against the
rights or interests of third persons.
          6.08 Partial Invalidity. If any of the provisions of this Deed To
Secure Debt or the application thereof to any person, party or circumstances
shall to any extent be invalid or unenforceable, the remainder of this Deed To
Secure Debt, or the application of such provision or provisions to persons,
parties or circumstances other than those as to whom or which it is held invalid
or unenforceable, shall not be affected thereby, and every provision of this
Deed To Secure Debt shall be valid and enforceable to the fullest extent
permitted by law.
          6.09 Partial Releases. No release from the security interest of this
Deed To Secure Debt of any part of the Property by the Grantee shall in any way
alter, vary or diminish the force or effect of this Deed To Secure Debt on the
balance of the Property or the priority of the security interest of this Deed To
Secure Debt on the balance of the Property.
          6.10 Priority. This Deed To Secure Debt is intended to and shall be
valid and have priority over all subsequent liens and encumbrances, including
statutory liens, excepting
Amended and Restated Deed to Secure Debt — Bibb County, GA

27



--------------------------------------------------------------------------------



 



solely taxes and assessments levied on the real estate, to the extent of the
maximum amount secured hereby.
          6.11 Covenants Running with the Land. All Obligations are intended by
the Grantor and the Grantee to be, and shall be construed as, covenants running
with the Property. As used herein, the “Grantor” shall refer to the party named
in the first paragraph of this Deed To Secure Debt and to any subsequent owner
of all or any portion of the Property. All persons who may have or acquire an
interest in the Property shall be deemed to have notice of, and be bound by, the
terms of the Credit Agreement and the other Secured Debt Agreements; provided,
however, that no such party shall be entitled to any rights thereunder without
prior written consent of the Grantee.
          6.12 Successors and Assigns. This Deed To Secure Debt shall be binding
upon and inure to the benefit of the Grantee and the Grantor and their
respective successors and assigns. Except as otherwise permitted by Credit
Agreement, the Grantor shall not, without the prior written consent of the
Grantee, assign any rights, duties, or obligations hereunder.
          6.13 Purpose of Loans. The Grantor hereby represents and agrees that
the Loans, Existing Senior Notes, New Senior Notes and Refinancing Senior Notes
have or are being obtained or issued for business or commercial purposes, and
the proceeds thereof will not be used for personal, family, residential,
household or agricultural purposes.
          6.14 No Joint Venture or Partnership. The relationship created
hereunder and under the other Credit Documents, the Secured Hedging Agreements,
the Secured Credit Card Agreements, the Existing Senior Notes Documents, the New
Senior Notes Documents and the Refinancing Senior Notes Documents is that of
creditor/debtor. The Grantee does not owe any fiduciary or special obligation to
the Grantor and/or any of the Grantor’s, officers, partners, agents, or
representatives. Nothing herein or in any other Credit Document, any Secured
Hedging Agreement, any Secured Credit Card Document, any Existing Senior Notes
Document, any New Senior Notes Document or any Refinancing Senior Notes Document
is intended to create a joint venture, partnership, tenancy-in-common or joint
tenancy relationship between the Grantor and the Grantee.
          6.15 The Grantee as Collateral Agent for Secured Creditors. It is
expressly understood and agreed that the rights and obligations of the Grantee
as holder of this Deed To Secure Debt and as Collateral Agent for the Secured
Creditors and otherwise under this Deed To Secure Debt are only those expressly
set forth in this Deed To Secure Debt and in the Credit Agreement. The Grantee
shall act hereunder pursuant to the terms and conditions set forth herein in
Section 11 of the Credit Agreement and in Annex M to the Security Agreement, the
terms of which shall be deemed incorporated herein by reference as fully as if
same were set forth herein in their entirety (for such purpose, treating each
reference to the “Security Agreement” as a reference to this Deed To Secure
Debt, each reference to the “Collateral Agent” as a reference to the Grantee and
each reference to an “Assignor” as a reference to a “Grantor”).
          6.16 Full Recourse. This Deed To Secure Debt is made with full
recourse to the Grantor and pursuant to and upon all the warranties,
representations, covenants, agreements on
Amended and Restated Deed to Secure Debt — Bibb County, GA

28



--------------------------------------------------------------------------------



 



the part of the Grantor contained herein, in the other Credit Documents and the
other Secured Debt Agreements and otherwise in writing in connection herewith or
therewith.
          6.17 Reduction of Secured Amount. In the event the amount secured by
this Deed To Secure Debt is less than the aggregate Obligations, then the amount
secured hereby shall be reduced only by the last and final sums that the Grantor
or the Borrower repays with respect to the Obligations and shall not be reduced
by any intervening repayments of the Obligations. So long as the balance of the
Obligations exceeds the amount secured hereby, any payments of the Obligations
shall not be deemed to be applied against, or to reduce, the portion of the
Obligations secured by this Deed To Secure Debt. Such payments shall instead be
deemed to reduce only such portions of the Obligations as are secured by other
collateral located outside of the state in which the Property is located or are
unsecured.
          6.18 Acknowledgment of Receipt. The Grantor hereby acknowledges
receipt of a true copy of this Deed To Secure Debt.
          6.19 Release Payment. (a) After the Termination Date (as defined
below), this Deed To Secure Debt shall terminate (provided that all indemnities
set forth herein shall survive any such termination) and the Grantee, at the
request and expense of the Grantor, will execute and deliver to the Grantor a
proper instrument or instruments to cancel and surrender the estate and interest
created by this Deed to Secure Debt (without recourse and without representation
or warranty). As used in this Deed To Secure Debt, (i) “CA Termination Date”
shall mean the date upon which the Total Commitment has been terminated, no
Letter of Credit or Note under the Credit Agreement is outstanding and all other
Credit Document Obligations have been paid in full in cash (other than arising
from indemnities for which no request for payment has been made) and (ii)
“Termination Date” shall mean the date upon which (x) the CA Termination Date
shall have occurred and (y) if (but only if) a Notified Non-Credit Agreement
Event of Default (as defined below) shall have occurred and be continuing on the
CA Termination Date (and after giving effect thereto), either (I) such Notified
Non-Credit Agreement Event of Default shall have been cured or waived by the
requisite holders of the relevant Obligations subject to such Notified
Non-Credit Agreement Event of Default or (II) all Secured Credit Card Agreements
and all Secured Hedging Agreements (if any) giving rise to a Notified Non-Credit
Agreement Event of Default shall have been terminated and all Obligations
subject to such Notified Non-Credit Agreement Event of Default shall have been
paid in full (other than arising from indemnities for which no request for
payment has been made). As used herein “Notified Non-Credit Agreement Event of
Default” means (i) the acceleration of the maturity of any Existing Senior
Notes, New Senior Notes or Refinancing Senior Notes or the failure to pay at
maturity any Existing Senior Notes, New Senior Notes or Refinancing Senior
Notes, or the occurrence of any bankruptcy or insolvency Event of Default under
the Existing Senior Notes Indenture, the New Senior Notes Indenture or the
Refinancing Senior Notes Indenture, (ii) any Event of Default under a Secured
Credit Card Agreement or (iii) any Event of Default under a Secured Hedging
Agreement, in the case of any event described in clause (i), (ii) or (iii) to
the extent the Existing Senior Notes Trustee, New Senior Notes Trustee, the
Refinancing Senior Notes Trustee, the relevant Hedging Creditor or the relevant
Credit Card Issuer, as the case may be, has given written notice to the Grantee
that a “Notified Non-Credit Agreement Event of Default” exists; provided that
such written notice may only be given if such Event of Default is continuing
and, provided further, that any such Notified Non-Credit Agreement Event of
Default shall cease to exist (I) once there
Amended and Restated Deed to Secure Debt — Bibb County, GA

29



--------------------------------------------------------------------------------



 



is no longer any Event of Default under the Existing Senior Notes Indenture, the
New Senior Notes Indenture, the Refinancing Senior Notes Indenture, the
respective Secured Credit Card Agreement or the respective Secured Hedging
Agreement, as the case may be, in existence, (II) in the case of an Event of
Default under the Existing Senior Notes Indenture, the New Senior Notes
Indenture, or the Refinancing Senior Notes Indenture, after all Existing Senior
Notes Obligations, New Senior Notes Obligations or Refinancing Senior Notes
Obligations, as the case may be, have been repaid in full, (III) in the case of
an Event of Default under a Secured Credit Card Agreement or a Secured Hedging
Agreement, such Secured Hedging Agreement, as the case may be, has been
terminated and all Credit Card Obligations or Hedging Obligations, as the case
may be, thereunder have been repaid in full, (IV) in the case of an Event of
Default under the Existing Senior Notes Indenture, New Senior Notes Indenture or
the Refinancing Senior Notes Indenture, if the Existing Senior Notes Creditors,
New Senior Notes Creditors or the Refinancing Senior Notes Creditors, as the
case may be, holding at least a majority of the aggregate principal amount of
the outstanding Existing Senior Notes, New Senior Notes or the Refinancing
Senior Notes, as the case may be, at such time have rescinded such written
notice and (V) in the case of an Event of Default under a Secured Credit Card
Agreement or a Secured Hedging Agreement, the requisite Credit Card Issuers with
Credit Card Obligations or Hedging Creditors with Hedging Obligations thereunder
at such time have rescinded such written notice.
          (b) So long as no Notified Non-Credit Agreement Event of Default has
occurred and is continuing, in the event that (x) prior to the CA Termination
Date, (i) any part of the Property is sold or otherwise disposed of in
connection with a sale or other disposition permitted by Section 8.02 of the
Credit Agreement (it being agreed for such purposes that a release will be
deemed “permitted by Section 8.02 of the Credit Agreement” if the proposed
transaction constitutes an exception to Section 8.02(f) of the Credit Agreement)
or (ii) all or any part of the Property is released at the direction of the
Required Lenders (or all the Lenders if required by Section 12.12 of the Credit
Agreement), and the proceeds of such sale or disposition or from such release
(if any) are applied in accordance with the terms of the Credit Agreement to the
extent required to be so applied or (y) on and after the CA Termination Date,
any part of the Property is sold or otherwise disposed of without violating the
Existing Senior Notes Documents, the New Senior Notes Documents, the Refinancing
Senior Notes Documents, the Secured Credit Card Agreements and the Secured
Hedging Agreements, the Grantee, at the request and expense of the Grantor, will
release such Property from this Deed To Secure Debt in the manner provided in
clause (a) above (it being understood and agreed that upon the release of all or
any portion of the Property by the Grantee at the direction of the Lenders as
provided above, the security interest in the Property in favor of the Credit
Card Issuers, the Hedging Creditors, the Existing Senior Notes Creditors, the
New Senior Notes Creditors and the Refinancing Senior Notes Creditors shall
automatically be released).
          (c) In addition to the foregoing, all Property shall be automatically
released (subject to reinstatement upon the occurrence of a new Trigger Event)
in accordance with Section 7.10(i) of the Credit Agreement.
          (d) At any time that the Grantor desires that the Grantee take any
action to give effect to any release of Property pursuant to the foregoing
Section 6.19(a), (b) or (c), it shall deliver to the Grantee a certificate
signed by an authorized officer describing the Property to be released and
certifying its entitlement to a release pursuant to the applicable provisions of
Amended and Restated Deed to Secure Debt — Bibb County, GA

30



--------------------------------------------------------------------------------



 



Sections 6.19(a), (b) or (c) and in such case the Grantee, at the request and
expense of the Grantor, will execute such documents (without recourse and
without any representation or warranty) as required to duly release such
Property. The Grantee shall have no liability whatsoever to any Secured Creditor
as the result of any release of Property by it as permitted by (or which the
Grantee in good faith believes to be permitted by) this Section 6.19. Upon any
release of Property pursuant to Section 6.19(a), (b) or (c), so long as no
Noticed Event of Default is then in existence, none of the Secured Creditors
shall have any continuing right or interest in such Property, or the proceeds
thereof (subject to reinstatement rights upon the occurrence of a new Trigger
Event in the case of a release pursuant to Section 6.19(c)(i)).
          6.20 Time of the Essence. Time is of the essence of this Deed To
Secure Debt.
          6.21 The Grantee’s Powers. Without affecting the liability of any
other Person liable for the payment and performance of the Obligations and
without affecting the security interest of this Deed To Secure Debt in any way,
the Grantee (acting at the direction of the requisite holders of the relevant
Obligations affected thereby) may, from time to time, regardless of
consideration and without notice to or consent by the holder of any subordinate
Lien, right, title or interest in or to the Property, (a) release any Persons
liable for the Obligations, (b) extend the maturity of, increase or otherwise
alter any of the terms of the Obligations, (c) modify the interest rate payable
on the principal balance of the Obligations, (d) release or reconvey, or cause
to be released or reconveyed, all or any portion of the Property, or (e) take or
release any other or additional security for the Obligations.
          6.22 Rules of Usage. The following rules of usage shall apply to this
Deed To Secure Debt unless otherwise required by the context:
     (a) Singular words shall connote the plural as well as the singular, and
vice versa, as may be appropriate.
     (b) The words “herein”, “hereof” and “hereunder” and words of similar
import appearing in each such document shall be construed to refer to such
document as a whole and not to any particular section, paragraph or other
subpart thereof unless expressly so stated.
     (c) References to any Person shall include such Person and its successors
and permitted assigns.
     (d) Each of the parties hereto and their counsel have reviewed and revised,
or requested revisions to, such documents, and the usual rule of construction
that any ambiguities are to be resolved against the drafting party shall be
inapplicable in the construction and interpretation of such documents and any
amendments or exhibits thereto.
     (e) Unless an express provision requires otherwise, each reference to “the
Property” shall be deemed a reference to “the Property or any part thereof”, and
each reference to “Secured Property” shall be deemed a reference to “the Secured
Property or any part thereof”.
Amended and Restated Deed to Secure Debt — Bibb County, GA

31



--------------------------------------------------------------------------------



 



          6.23 No Off-Set. All sums payable by the Grantor shall be paid without
counterclaim, other compulsory counterclaims, set-off, or deduction and without
abatement, suspension, deferment, diminution or reduction, and the Obligations
shall in no way be released, discharged or otherwise affected (except as
expressly provided herein or in the Credit Agreement) by reason of: (i) any
damage or any condemnation of the Property or any part thereof; (ii) any title
defect or encumbrance or any eviction from the Property or any part thereof by
title paramount or otherwise; or (iii) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to the Grantee or the Grantor, or any action taken with
respect to this Deed To Secure Debt by any agent or receiver of the Grantee. The
Grantor waives, to the extent permitted by law, all rights now or hereafter
conferred by statute or otherwise to any abatement, suspension, deferment,
diminution or reduction of any of the Obligations.
          6.24 Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial. (a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS DEED TO SECURE
DEBT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE GRANTOR HEREBY IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. THE GRANTOR HEREBY IRREVOCABLY DESIGNATES,
APPOINTS AND EMPOWERS PRENTICE-HALL CORPORATION SYSTEM, INC., WITH OFFICES ON
THE DATE HEREOF AT 80 STATE STREET, ALBANY, NEW YORK 12207-2543 AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF
FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO
ACT AS SUCH, THE GRANTOR SHALL DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN
THE STATE OF NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
SATISFACTORY TO THIS DEED TO SECURE DEBT. THE GRANTOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE GRANTOR AT ITS ADDRESS FOR NOTICES
PURSUANT TO SECTION 6.03 HEREOF, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. THE GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT UNDER THE CREDIT
AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO
Amended and Restated Deed to Secure Debt — Bibb County, GA

32



--------------------------------------------------------------------------------



 



COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY
OTHER JURISDICTION.
          (b) THE GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS DEED TO SECURE DEBT OR ANY
OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
          (c) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES TO
THIS DEED TO SECURE DEBT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
DEED TO SECURE DEBT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.
          6.25 Future Advances. This Deed To Secure Debt is given to secure the
Grantor’s Applicable Obligations under, or in respect of, the Secured Debt
Agreements to which the Grantor is “party” and shall secure not only Applicable
Obligations with respect to presently existing indebtedness under the foregoing
documents and agreements but also any and all other indebtedness now owing or
which may hereafter be owing by the Grantor or the Borrower, as the case may be,
to the Secured Creditors, however incurred, whether interest, discount or
otherwise, and whether the same shall be deferred, accrued or capitalized,
including future advances and re-advances, whether such advances are obligatory
or to be made at the option of the Secured Creditors, or otherwise, to the same
extent as if such future advances were made on the date of the execution of this
Deed To Secure Debt. The security interest of this Deed To Secure Debt shall be
valid as to all indebtedness secured hereby, including future advances, from the
time of its filing for record in the recorder’s office of the county in which
the Property is located. This Deed To Secure Debt is intended to and shall be
valid and have priority over all subsequent liens and encumbrances, including
statutory liens, excepting solely taxes and assessments levied on the real
estate, to the extent of the maximum amount secured hereby, and Permitted
Encumbrances. Although this Deed To Secure Debt is given wholly or partly to
secure all future obligations which may be incurred hereunder and under the
other Secured Debt Agreements, whether obligatory or optional, the Grantor and
the Grantee hereby acknowledge and agree that the Grantee and the other Secured
Creditors are obligated by the terms of the Secured Debt Agreements to make
certain future advances, including advances of a revolving nature, subject to
the fulfillment of the relevant conditions set forth in the Secured Debt
Agreements.
          6.26 Property not a Dwelling.
          The Grantor represents and warrants to the Grantee that no portion of
the Property is used as a dwelling place by the Grantor at the time this Deed to
Secure Debt is entered into, and, accordingly, the notice requirements of
Official Code of Georgia Annotated Section 44-14-
Amended and Restated Deed to Secure Debt — Bibb County, GA

33



--------------------------------------------------------------------------------



 



162.2 shall not be applicable to any exercise of the power of sale contained in
this Deed to Secure Debt.
          6.27 Withdrawal or Discontinuance of Proceedings. In case the Grantee
shall have proceeded to enforce any right, power or remedy under this Deed to
Secure Debt by foreclosure, entry or otherwise or in the event the Grantee shall
have commenced advertising the intended exercise of the right of foreclosure
provided hereunder, and such proceeding or advertisement shall have been
withdrawn, discontinued or abandoned for any reason, or shall have been
determined adversely to the Grantee, then in every such case (a) the Grantor and
the Grantee shall be restored to their former positions and rights; (b) all
rights, powers and remedies of the Grantee shall continue as if no such
proceeding had been taken; (c) each and every Event of Default declared or
occurring prior or subsequent to such withdrawal, discontinuance or abandonment
shall and shall be deemed to be a continuing Event of Default; and (d) this Deed
to Secure Debt, the Secured Debt Agreements, and Obligations secured by this
Deed to Secure Debt, or any other instrument concerned therewith, shall not be
and shall not be deemed to have been reinstated or otherwise affected by such
withdrawal, discontinuance or abandonment, and the Grantor hereby expressly
waives the benefit of any statute or rule of law now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the above.
          6.28 Deed to Secure Debt Not a Mortgage. This Deed to Secure Debt is a
deed to secure debt passing title to the Property pursuant to the laws of the
State of Georgia governing loan or security deeds and is not a mortgage. The
words “lien of this Deed to Secure Debt”, “Lien of this Deed to Secure Debt” or
words of similar import shall mean the security title and security interest
granted in this Deed to Secure Debt.
          6.29 Fees. Any reference in this Deed To Secure Debt to “reasonable
attorney’s fees” or other similar phraseology shall mean the actual and
reasonable fees incurred at customary and reasonable hourly rates in the
Property location, not pursuant to any statutory formula or percentage
calculation.
          6.30 Amendment and Restatement. From and After the Fourth Restatement
Effective Date, this Deed To Secure Debt amends, restates and supersedes the
Original Deed to Secure Debt.
ARTICLE VII
DEFINITIONS
          “Existing Senior Notes” shall mean, collectively, (i) RJRTH’s 6.50%
Notes due June 1, 2007 in an initial aggregate principal amount equal to
$300,000,000, (ii) RJRTH’s 7.875% Notes due May 15, 2009 in an initial aggregate
principal amount equal to $200,000,000, (iii) RJRTH’s 6.50% Notes due July 15,
2010 in an initial aggregate principal amount equal to $300,000,000, (iv)
RJRTH’s 7.25% Notes due June 1, 2012 in an initial aggregate principal amount
equal to $450,000,000, and (v) RJRTH’s 7.30% Notes due July 15, 2015 in an
initial
Amended and Restated Deed to Secure Debt — Bibb County, GA

34



--------------------------------------------------------------------------------



 



aggregate principal amount equal to $200,000,000, in each case as the same may
be amended, modified and/or supplemented from time to time in accordance with
the terms thereof and the Credit Agreement.
          “Existing Senior Notes Creditors” shall mean the Existing Senior Notes
Trustee and the holders of the Existing Senior Notes.
          “Existing Senior Notes Documents” shall mean the Existing Senior Notes
and the Existing Senior Notes Indenture.
          “Existing Senior Notes Indenture” shall mean, collectively, (i) the
indenture, dated as of May 20, 2002, as amended among RJRTH, the guarantors of
the notes issued pursuant thereto, and The Bank of New York, as trustee and
(ii) the indenture, dated as of May 15, 1999, as amended among RJRTH, the
guarantors of the notes issued pursuant thereto, and The Bank of New York, as
trustee, in each case as the same may be amended, modified and/or supplemented
from time to time in accordance with the terms thereof and the Credit Agreement.
          “Existing Senior Notes Trustee” shall mean, collectively, the trustee
and/or trustees under the under the Existing Senior Notes Indenture.
          “Initial New Senior Notes” shall mean, collectively, (i) the
Borrower’s 7.25% Senior Secured Notes due 2013 in an initial aggregate principal
amount equal to $625,000,000, (ii) the Borrower’s 7.625% Senior Secured Notes
due 2016 in an initial aggregate principal amount equal to $775,000,000 and
(iii) the Borrower’s 7.75% Senior Secured Notes due 2018 in an initial aggregate
principal amount equal to $250,000,000, in each case issued pursuant to the New
Senior Notes Indenture, as in effect on the Fourth Restatement Effective Date
and as the same may be amended, modified and/or supplemented from time to time
in accordance with the terms thereof and the Credit Agreement.
          “New Senior Notes” shall mean (i) the Initial New Senior Notes,
(ii) the Exchange Senior Notes and (iii) the Additional Senior Notes, in each
case as the same may be amended, modified and/or supplemented from time to time
in accordance with the terms thereof and the Credit Agreement.
          “New Senior Notes Creditors” shall mean the New Senior Notes Trustee
and the holders of the New Senior Notes.
          “New Senior Notes Documents” shall mean the New Senior Notes and the
New Senior Notes Indenture.
          “New Senior Notes Indenture” shall mean the Indenture, dated as of
May 31, 2006, among the Borrower, the Subsidiary Guarantors and The Bank of New
York, as trustee, as in effect on the Fourth Restatement Effective Date and as
the same may be amended, modified and/or supplemented from time to time in
accordance with the terms thereof and the Credit Agreement.
          “New Senior Notes Trustee” shall mean the trustee under the New Senior
Notes Indenture.
Amended and Restated Deed to Secure Debt — Bibb County, GA

35



--------------------------------------------------------------------------------



 



          “Refinancing Senior Notes” shall have the meaning provided in the
Credit Agreement.
          “Refinancing Senior Notes Creditors” shall mean the Refinancing Senior
Notes Trustee and the holders of the Refinancing Senior Notes.
          “Refinancing Senior Notes Documents” shall mean, collectively, the
Refinancing Senior Notes and the Refinancing Senior Notes Indenture.
          “Refinancing Senior Notes Indenture” shall mean one or more indentures
entered into from time to time providing for the issuance of Refinancing Senior
Notes by the Borrower, in each case as the same may be amended, modified and/or
supplemented from time to time in accordance with the term thereof and the
Credit Agreement.
          “Refinancing Senior Notes Trustee” shall mean, collectively, the
trustee and/or trustees under the Refinancing Senior Notes Indenture.
          “Secured Creditors” shall mean, collectively, the Lender Secured
Creditors, the Existing Senior Notes Creditors, the New Senior Notes Creditors
and the Refinancing Senior Notes Creditors.
Amended and Restated Deed to Secure Debt — Bibb County, GA

36



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Grantor has caused this Deed to Secure Debt to
be duly executed and delivered under seal as of the day and year first above
written.
Amended and Restated Deed to Secure Debt — Bibb County, GA

37



--------------------------------------------------------------------------------



 



                  Grantor:
 
                R. J. REYNOLDS TOBACCO COMPANY, a North Carolina corporation
(formerly a New Jersey corporation)
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           
 
                [SEAL]

     
Signed, sealed and delivered in the presence of:
   
 
   
 
Unoffical Witness
   
 
   
 
Notary Republic
   
 
   
[NOTARIAL SEAL]
   
 
   
Commission Expiration Date:
   

Amended and Restated Deed to Secure Debt — Bibb County, GA

38



--------------------------------------------------------------------------------



 



                      Grantee:
 
                    JPMORGAN CHASE BANK, N.A.
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           
 
           
 
                  [SEAL]

     
Signed, sealed and delivered in the presence of:
   
 
   
 
Unoffical Witness
   
 
   
 
Notary Republic
   
 
   
[NOTARIAL SEAL]
   
 
   
Commission Expiration Date:
   

Amended and Restated Deed to Secure Debt — Bibb County, GA

39



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF LAND
Amended and Restated Deed to Secure Debt — Bibb County, GA

40



--------------------------------------------------------------------------------



 



SCHEDULE 1
CREDIT AGREEMENT LOANS
The Credit Document Obligations secured by this Deed to Secure Debt are
evidenced by the Credit Agreement (including the Grantor’s obligations under the
Subsidiary Guaranty), which provides that the Grantor is obligated for the
payment and performance of, without limitation, the following: (i) Term Loans in
the aggregate principal amount of $1,550,000,000 and having a final maturity
date of May 31, 2012; (ii) Revolving Loans in the aggregate principal amount of
up to $800,000,000 and having final maturity dates no later than May 31, 2011
(the “Revolving Loan Maturity Date”); (iii) Swingline Loans in the original
aggregate principal amount of up to $ 75,000,000, and having a final maturity
date no later than five business days prior to the Revolving Loan Maturity Date.
The Parent and/or one or more of its Subsidiaries may enter into Interest Rate
Protection Agreements and Other Hedging Agreements (together with the Existing
Interest Rate Swap Agreement), and the Borrower may also request Letters of
Credit in accordance Section 2 of the Credit Agreement.
Amended and Restated Deed to Secure Debt — Bibb County, GA

41